        Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 1 of 55


1 Edward M. Robbins, Jr.
     HOCHMAN SALKIN TOSCHER PEREZ, PC
2 9150 Wilshire Blvd., Suite 300
     Beverly Hills, California 90212
3 310.281.3247 (O)
     310.859.5129 (F)
4 edr@taxlitigator.com
5 Joseph A. DiRuzzo, III (pro hac vice forthcoming)
     DIRUZZO & COMPANY
6 401 East Las Olas Blvd., Suite 1400
     Ft. Lauderdale, Florida 33301
7 954.615.1676 (O)
     954.827.0340 (F)
8 jd@diruzzolaw.com
9 Counsel for Jamal A. Morton and Araclis N. Ayala, individually and on behalf of all others similarly situated
10
                                                        IN THE UNITED STATES DISTRICT COURT
11
                                                            NORTHERN DISTRICT OF CALIFORNIA
12   -------------------------------------------------------------------------------------------------------------x
     COLIN SCHOLL, et al.,                                                                                        : Case No. 4:20-cv-5309-PJH
13                                  Plaintiff,                                                                    :
                                                                                                                  : NOTICE OF MOTION &
14                   v.                                                                                           : MOTION TO INTERVENE
15                                                                                                                :
     STEVEN MNUCHIN, et al.,                                                                                      : Hr’g Date:    TBD
16                                  Defendants.                                                                   : Hr’g Time:    TBD
     -------------------------------------------------------------------------------------------------------------x Judge: Hon. Phyllis J. Hamilton
17
18
19
20
21
22
                         NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE &
23                         DECLARATION OF JOSEPH A. DiRUZZO, III IN SUPPORT
24
25
26
27
28



      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 2 of 55


 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE that Pursuant to Local Rule 7-1(b), JAMAL A. MORTON and
 3
     ARACLIS N. AYALA, individually and on behalf of all others similarly situated, respectfully move to
 4
     intervene as Plaintiffs in the above-captioned litigation without oral argument. Alternatively,
 5
 6 MORTON and AYALA notice that on Jan. 20, 2021, at 9:00 a.m., before the Hon. Chief District
 7 Judge Phyllis J. Hamilton, Oakland Courthouse, Courtroom 3 – 3rd Floor, 1301 Clay Street,
 8 Oakland, CA 94612, or as soon thereafter as the Court may order, MORTON and AYALA will and
 9
     do hereby move for the same relief.
10
             This motion is brought pursuant to Federal Rule of Civil Procedure 24. As more fully set forth
11
12 in the accompanying memorandum, the grounds for the motion are: (1) the motion is timely; (2)
13 MORTON, AYALA, and the incarcerated individuals located in the U.S. Territories & Possessions
14 have significant protectable interests in the outcome of this case; (3) the disposition of this action
15
     could impede MORTON’s, AYALA’s, and the incarcerated individuals located in the U.S. Territories
16
     & Possessions’ ability to protect those interests; (4) the current parties do not adequately represent
17
18 the interests of MORTON, AYALA and the incarcerated individuals located in the U.S. Territories
19 & Possessions; and (5) MORTON’s, AYALA’s, and the incarcerated individuals located in the U.S.
20 Territories & Possessions’ position regarding the CARES Act and the Economic Impact Payments
21
     (“EIP”) plainly involves common questions of law and fact with this action, and their direct opposition
22
     to Defendants’ position satisfies the “common question” requirement for permissive intervention.
23
24 This motion is based on the supporting memorandum below; the accompanying Affidavit of United
25 States Virgin Islands Bureau of Internal Revenue Director Joel A. Lee, CPA, the position taken by the
26 United States Virgin Islands (the “USVI”) in Morton v. USVI, et al., case no. 3:20-cv-109 (D.V.I.), and
27
     any further papers filed in support of this motion, the argument of counsel, and all pleadings and
28
     records on file in this matter.

                                       1
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 3 of 55


1           PLEASE TAKE FURTHER NOTICE that counsel for MORTON and AYALA spoke to

2 counsel for the Defendants, who has indicated that the Defendants object to intervention.
3
            PLEASE TAKE FURTHER NOTICE that counsel for MORTON and AYALA spoke to
4
     counsel for the Plaintiffs, who has indicated that the Plaintiffs oppose the motion.
5
            PLEASE TAKE FURTHER NOTICE that MORTON’s and AYALA’s proposed complaint
6
7 in intervention (without exhibits) is attached.
8           PLEASE TAKE FURTHER NOTICE that MORTON’s and AYALA’s proposed motion for
9
     civil contempt (without exhibits) is attached.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       2
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
        Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 4 of 55


 1                                     MEMORANDUM IN SUPPORT

 2                                              BACKGROUND

 3 I.        THE INSTANT CASE
 4
             On August 8, 2020, a class action complaint was filed against the Federal Government
 5
     contesting the IRS’s position that incarcerated individuals are not eligible for the EIP under the
 6
 7 CARES Act. Indeed, IRS Chief Counsel Michael J. Desmond provided a declaration in this case,
 8 docket no. 44-1, stating that: “incarcerated individuals do not qualify for the advance payments.” Id.
 9 at ¶5.
10
             On September 24, 2020, this Court granted the Scholl plaintiffs a preliminary injunction and
11
     class certification. Scholl v. Mnuchin, 2020 WL 5702129 (N.D. Cal. Sept. 24, 2020) (“Scholl I”). On
12
13 October 14, 2020, this Court entered an order granting in part and denying in part the Scholl
14 plaintiffs’ motion for summary judgement, entered a permanent injunction against the Federal
15 Government, and certified the class for all purposes. Scholl v. Mnuchin, 2020 WL 6065059, at *22
16
     (N.D. Cal. Oct. 14, 2020) (“Scholl II”).
17
             The Federal Government appealed this case to the Ninth Circuit, and moved the Ninth
18
19 Circuit for an order staying the District Court’s decision pending appeal. See Ninth Cir. case no. 20-
20 17077. The Ninth Circuit denied the motion to stay, concluding that the Federal Government had
21
     not “demonstrated a sufficient likelihood of success on appeal to warrant a stay.” Scholl, et al. v.
22
     Mnuchin, et al., case no. 20-17077 at ECF No. 9.
23
             Consequently, the injunction remains in place and is fully operative against the Federal
24
25 Government and its agents, servants, and persons in active concert with the named defendants. See
26 Fed. R. Civ. P. 65(d) (detailing persons to be bound by injunction order).
27
28


                                       3
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
         Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 5 of 55


 1 II.       TAXATION IN THE UNITED STATES TERRITORIES & POSSESSIONS

 2           A.        The Internal Revenue Code
 3           The Internal Revenue Code has specific provisions addressing United States taxpayers who
 4
     reside and have income “sourced” in the Territories and Possessions. For example, 26 U.S.C. § 937
 5
     addresses residency and sourcing rules regarding the Territories and Possessions. 26 U.S.C. § 932(c)
 6
 7 requires that USVI residents file their income tax return with, and pay their tax liability to the USVI.
 8 26 U.S.C. § 933 addresses bona fide residents of Puerto Rico, requiring the filing of an income tax
 9 return with the Puerto Rican tax authority for U.S. citizens residing in Puerto Rico who only received
10
     income from sources within Puerto Rico.              See generally, IRS Pub. 1321.         Available at
11
     https://www.irs.gov/pub/irs-pdf/p1321.pdf (last accessed 11/21/20).
12
             B.        Taxation in the U.S. Territories & Possessions
13
                       1.     The USVI
14
             The Naval Service Appropriations Act of 1921, codified at 48 U.S.C. § 1397, provides: “[t]he
15
16 income-tax laws in force in the United States of America and those which may hereafter be enacted
17 shall be held to be likewise in force in the Virgin Islands of the United States, except that the proceeds
18
     of such taxes shall be paid into the treasuries of said islands.” “This statutory scheme is known as the
19
     ‘mirror code,’ under which the Internal Revenue Code is applied to the Virgin Islands merely by
20
21 substituting ‘Virgin Islands’ for ‘United States’ throughout.” Vento v. Dir. of Virgin Islands Bureau of
22 Internal Revenue, 715 F.3d 455, 465 (3d Cir. 2013). Thus, a USVI taxpayer may “not be required to
23 pay taxes to the federal government, so long as she files a territorial tax return that fully reports her
24
     income and then fully pays her territorial taxes to the [USVI].” Cooper v. Comm’r, 718 F.3d 216, 219
25
     (3d Cir. 2013).
26
27                     2.     Guam & the Commonwealth of the Northern Mariana Islands (“CNMI”)

28           Similar to the USVI,



                                       4
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 6 of 55


 1          the Internal Revenue Code applies in both Guam and the Marianas through a “mirror
            image” system under which each jurisdiction administers and collects its own taxes.
 2          Citizens or residents of either jurisdiction are required to file only one income tax
            return. Under these “mirroring” provisions, either Guam or CNMI is to be substituted
 3          wherever “United States” appears in the Internal Revenue Code, unless such
            substitution would be “manifestly incompatible” with the Code or Covenant.
 4
     Holmes v. Dir. of the Dep’t of Revenue & Taxation, Gov’t of Guam, 937 F.2d 481, 483–84 (9th Cir. 1991)
 5
     (cleaned up). See also Sayre & Co. v. Riddell, 395 F.2d 407, 412 (9th Cir. 1968) (“The general conclusion
 6
 7 that we draw ... is that Congress intended that Guam should apply the Internal Revenue Code ... just
 8 as the United States applies the Code to persons and income within its territory.”). Consequently,
 9 “Guam residents do not pay any income tax to the U.S. federal government; instead, they pay a
10
     territorial income tax to the government of Guam.” Gumataotao v. Dir. of Dep’t of Revenue & Taxation,
11
     236 F.3d 1077, 1079 (9th Cir. 2001).
12
13                  3.      Puerto Rico

14          While Puerto Ricans pay most of their income taxes to the local tax authority, see 26 U.S.C. §

15 933, supra, the still pay their federal income taxes to the IRS “on income from sources outside Puerto
16
     Rico for which they are liable under the Internal Revenue Code, the regular payment of federal
17
     income taxes by all federal employees in Puerto Rico, as well as the full Social Security, Medicare, and
18
19 Unemployment Compensation taxes[.]” United States v. Vaello-Madero (1st Cir. 2020) (cleaned up).
20 III.     THE CARES ACT IN THE TERRITORIES & POSSESSIONS

21          A.      Section 2201 of the CARES Act
22          Section 2201(c)(1) addresses the payments to U.S. Possessions, and states:
23
            (A) MIRROR CODE POSSESSION.—The Secretary of the Treasury shall pay to
24          each possession of the United States which has a mirror code tax system
            amounts equal to the loss (if any) to that possession by reason of the amendments
25          made by this section. Such amounts shall be determined by the Secretary of the
            Treasury based on information provided by the government of the respective
26          possession.

27          (B) OTHER POSSESSIONS.—The Secretary of the Treasury shall pay to
            each possession of the United States which does not have a mirror code tax
28          system amounts estimated by the Secretary of the Treasury as being equal to
            the aggregate benefits (if any) that would have been provided to residents of
            such possession by reason of the amendments made by this section if a mirror

                                       5
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 7 of 55


 1          code tax system had been in effect in such possession. The preceding sentence shall
            not apply unless the respective possession has a plan, which has been approved by the
 2          Secretary of the Treasury, under which such possession will promptly distribute such
            payments to its residents.
 3
     CARES Act, § 2201(c)(1)(A)-(B).
 4
            B.       The IRS’s Position on the CARES Act in the Territories & Possessions
 5
            Per the IRS website:
 6
 7                   Q A3. If I live in Puerto Rico, the U.S. Virgin Islands, American Samoa,
            Guam, or the Commonwealth of the Northern Mariana Islands, will I get a payment
 8          if I’m eligible? (Updated October 26, 2020)
                     A3. In many cases, the answer is yes. But special rules in the law apply to these
 9          five U.S. territories (possessions). In general, the tax authorities in each territory will make
            Payments to eligible residents. If you are a resident of one of these territories with questions about
10          a payment, you should contact your local tax authority.
                     Resident of a U.S Territory: If you receive a Payment from the IRS and a U.S
11          territory tax agency and you are a resident of a U.S. territory for the 2020 tax year,
            please consult with your U.S. territory tax agency concerning information about an
12          incorrect or duplicate Payment.
                     Not a resident of a U.S. Territory: If you have received a Payment from more
13          than one jurisdiction and you are a not a resident of a U.S. territory for the 2020 tax
            year, you should return any incorrect or duplicate Payment received from the U.S.
14          territory tax agency to the IRS following the instructions about repayments. Go to
            Topic I: Returning the Economic Impact Payment for instructions.
15
     https://www.irs.gov/newsroom/economic-impact-payment-information-center-topic-a-eip-eligibility
16
     (last accessed Nov. 21, 2020) (emphasis added), (attached hereto as Exhibit 1 to the Declaration of
17
18 Joseph A. DiRuzzo, III (“JAD Dec.”)).
19 IV.      THE USVI CLASS ACTION LITIGATION

20          On October 27, 2020, counsel for Morton sent the Director of the Virgin Islands Bureau of
21
     Internal Revenue (“BIR”) correspondence seeking clarification as to whether the BIR shared the same
22
     view as the IRS regarding whether the CARES Act in general, and the EIP in particular, applied to
23
24 incarcerated individuals. Attached hereto as Exhibit 2 to JAD Dec.. Counsel for Morton expressed
25 that time was of the essence because the EIP must be issued “as rapidly as possible,” 26 U.S.C. §
26 6428(f)(3), and that “[n]o refund or credit shall be made or allowed under this subsection after
27
     December 31, 2020[,]” id. JAD Dec. Exhibit 2 at p. 2.
28
            Counsel for Morton received no response to his October 27th correspondence and concluded

                                       6
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
        Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 8 of 55


 1 that the USVI government took the same position as the Federal Government as to the EIP for
 2 incarcerated individuals, i.e., that they are not eligible.
 3
            Consequently, Morton filed suit, Morton v. USVI, et al., case no. 3:20-cv-109 (D.V.I.),
 4
     attempting to obtain his EIP. Morton moved for a preliminary injunction, id. at docket no. 5, moved
 5
 6 to expedite, id. at docket no. 8, and moved for summary judgment, id. at docket no. 18. The District
 7 Court of the Virgin Islands set a hearing on Morton’s preliminary injunction motion for November
 8 24th. See id. at docket nos. 30 & 32.
 9                            th
            On November 20 , the USVI filed its opposition (a copy of which is attached hereto as Exhibit
10
     3 to JAD Dec.), and attached the affidavit of Director Joel A. Lee, CPA, in support of the opposition
11
12 (a copy of which is attached hereto as Exhibit 4 to JAD Dec.). Id. at docket nos. 37 & 37-1.
13          Importantly, in the Morton case, the USVI avers that it “merely serve[s] as an intermediary
14 between eligible Virgin Islands taxpayers on the one hand, and U.S. Treasury on the other. [The
15
     USVI] take[s] no position on the eligibility of incarcerated persons. [The USVI] merely distribute[s]
16
     the federal funds we have been provided in accordance with the conditions that are provided by the
17
18 U.S. Treasury.” JAD Dec. Ex. 3 at p. 2.
19 V.       TREASURY’S “PLAN” WITH THE USVI
20          As detailed in the sworn statement by Director Lee, “the United States Treasury Department
21
     has advanced federal funds to the USVI BIR to be used to pay the advanced EIPs pursuant to an EIP
22
     Implementation Plan (the “Plan”). Treasury considers the Plan confidential and prohibits its
23
                               1
24 disclosure.” Lee Aff. at ¶6. The USVI “holds these federal CARES Act funds in trust, pursuant to
25 the Plan authorized by the United States Treasury Department.” Id. at ¶7. “[T]he Plan imposes
26 restrictions upon the USVI BIR’s use of the CARES Act Trust Fund monies.” Id. at ¶8. “[O]ne of
27
28          1
              Morton has moved to unseal the Plan. See Morton v. USVI, et al., case no. 3:20-cv-109 (D.V.I.)
     at docket no. 49.

                                       7
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 9 of 55


 1 the Plan restrictions is that CARES Act Trust Fund monies cannot be used to pay EIPs to incarcerated
 2 persons.” Id. at ¶9 (emphasis added). “[T]he Plan also restricts the USVI BIR’s expenditures of CARES
 3
     Act Trust Fund monies insofar as no EIPs can be remitted from the CARES Act Trust Fund unless it
 4
     is are [sic] based on a tax return filed by the taxpayer.” Id. at ¶10. “[T]he USVI BIR has not interpreted
 5
 6 the CARES Act with respect to eligibility. Instead, EIPs are remitted solely in conformance with the
 7 limitations placed on the funds provided by the United States Treasury Department.” Id. at ¶12 (emphasis
 8 added).
 9
                                              APPLICABLE LAW
10
             With respect to intervention as of right,
11
12           [o]n timely motion, the court must permit anyone to intervene who: (1) is given an
             unconditional right to intervene by a federal statute; or (2) claims an interest relating
13           to the property or transaction that is the subject of the action, and is so situated that
             disposing of the action may as a practical matter impair or impede the movant’s ability
14           to protect its interest, unless existing parties adequately represent that interest.

15 Fed. R. Civ. P. 24(a).
16           An applicant seeking to intervene as of right under Rule 24 must demonstrate that
             four requirements are met: (1) the intervention application is timely; (2) the applicant
17           has a significant protectable interest relating to the property or transaction that is the
             subject of the action; (3) the disposition of the action may, as a practical matter, impair
18           or impede the applicant’s ability to protect its interest; and (4) the existing parties may
             not adequately represent the applicant’s interest.
19
     Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011). “[T]he
20
21 requirements are broadly interpreted in favor of intervention.” Id.
22           With respect to permissive intervention, “[o]n timely motion, the court may permit anyone to

23 intervene who … has a claim or defense that shares with the main action a common question of law
24
     or fact.” Fed. R. Civ. P. 24(b)(1). Thus, “permissive intervention requires (1) an independent ground
25
     for jurisdiction; (2) a timely motion; and (3) a common question of law and fact between the movant’s
26
27 claim or defense and the main action.” Freedom from Religion Found. v. Geithner, 644 F.3d 836, 843 (9th
28 Cir. 2011).


                                       8
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
        Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 10 of 55


 1                                               DISCUSSION

 2 I.       INTERVENTION AS OF RIGHT
 3          A.      The Motion is Timely
 4          “Timeliness is determined by the totality of the circumstances facing would-be intervenors[,]”
 5
     Smith v. Los Angeles Unified Sch. Dist., 830 F.3d 843, 854 (9th Cir. 2016), which is a “nuanced,
 6
     pragmatic approach[.]” League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1303 (9th Cir.
 7
 8 1997). See also United States v. Oregon, 745 F.2d 550, 552 (9th Cir. 1984) (listing the three timeliness
 9 factors: (1) the stage of the proceeding; (2) the prejudice to other parties, and (3) the reason for and
10 length of the delay; and finding district court abused its discretion in denying intervention in fifteen-
11
     year-old litigation where litigant’s actions and court order implicated changed circumstances); see also
12
     United States v. Alcan Aluminum, Inc., 25 F.3d 1174, 1182-83 (3d Cir. 1994) (finding intervention in
13
14 four-year-old litigation timely where intervention was sought 43 days after intervenor became aware
15 its interests were imperiled).
16          Here, the stage of the proceeding is a mere five weeks since the Court permanently enjoined
17
     the Federal Government. “[I]n analyzing the ‘stage of the proceedings’ factor, the mere lapse of time
18
     alone is not determinative.” Smith, 830 F.3d at 854 (cleaned up). Rather, “[w]here a change of
19
20 circumstances occurs, and that change is the ‘major reason’ for the motion to intervene, the stage of
21 proceedings factor should be analyzed by reference to the change in circumstances, and not the
22 commencement of the litigation.” Id. (citation omitted). The change in circumstance, and sole reason
23
     to intervene, is that Morton has just learned of the existence of the Plan, which is the purported
24
     justification for the Federal Government’s position that territorial incarcerated individuals are not
25
26 entitled to the EIP.
27          There is no prejudice to the other parties as Morton and Ayala seek the following four
28 remedies from this Court.


                                       9
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 11 of 55


 1           First, to enforce compliance of this Court’s injunction on the Federal Government, its agents,

 2 servants, and others acting in concert therewith, and to clarify (to the extent needed, though we
 3
     contend that a reading to the contrary is unsupportable) that the Court’s ruling applies to the Federal
 4
     Government’s treatment of the CARES Act to the U.S. Territories & Possessions. Morton, Ayala,
 5
 6 and, indeed, all incarcerated individuals in the U.S. Territories & Possessions had no reason to
 7 know/believe that their interests were not being adequately represented, and that the Federal
 8 Government would apparently carve out those individuals from the relief that this Court provided
 9
     (i.e., the permanent injunction). Cf. Smith, 830 F.3d at 857 (“prospective intervenor’s failure to
10
     intervene after he knew, or reasonably should have known, that his interests were not being adequately
11
12 represented”). At bottom, there is no prejudice to the Federal Government with complying with the
13 law and this Court’s orders.
14           Second, to have this Court declare that Defendants’ policy of conditioning/restricting funding
15
     under Section 2201(c)(1) of the CARES Act (and, in turn, requiring the respective U.S. Territories &
16
     Possessions to withhold EIP benefits from territorial incarcerated persons based solely on their
17
18 incarcerated status) exceeds Defendants’ statutory authority under Section 2201(c)(1) of the CARES
19 Act, the Uniformity Clause, viz. U.S. Const. Art. I, § 8, cl. 1, and the Due Process Clause of the Fifth
20 Amendment, and to correspondingly set aside all inconsistent actions that have been or are
21
     subsequently taken as void ab initio.
22
             Third, to have this Court declare that (1) the statutory authority of the CARES Act, under
23
24 which the respective Plans were purportedly entered into between the Federal Government and the
25 respective U.S. Territories & Possessions, does not allow for delegation; (2) if delegation was
26 authorized, no delegation order existed; and/or (3) because the USVI Plan was not actually signed, it
27
     is a legal nullity with no force and effect.
28


                                      10
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 12 of 55


 1           Fourth, to have this Court declare that Defendants’ policy of conditioning/restricting funding

 2 under Section 2201(c)(1) of the CARES Act on the execution of a Plan under Section 2201(c)(1)(B)
 3
     to mirror code jurisdictions (for which there is no requirement of a Plan under Section 2201(c)(1)(A))
 4
     exceeds Defendants’ statutory authority under the Section 2201(c)(1) of the CARES Act (i.e., there is
 5
 6 no statutory authority to enter into a Plan), and to correspondingly set aside all inconsistent actions
 7 that have been or are subsequently taken as void ab initio.
 8           As to the reason and length of delay, Morton and Ayala have moved to intervene just days
 9
     after the existence of the Plan was disclosed and it became apparent that the Federal Defendants have,
10
     and continue to, prohibit payment of the EIP to incarcerated individuals in violation of this Court’s
11
12 injunction. In all events, the instant motion is timely.
13           B.      Incarcerated Individuals Located in the U.S. Territories & Possessions Have
                     Significant Protectable Interests.
14
             “To demonstrate a significant protectable interest, an applicant must establish that the interest
15
     is protectable under some law and that there is a relationship between the legally protected interest
16
17 and the claims at issue.” Citizens for Balanced Use, 647 F.3d at 897.
18           Morton, Ayala, and, indeed, all incarcerated individuals in the U.S. Territories & Possessions
19
     have protectable interests in obtaining their EIP (see 26 U.SC. § 6428(a)) and having the Federal
20
     Government comply with Section 2201(c) of the CARES Act, through which Congress mandated
21
22 funding the respective Territories so that they, in turn, can issue the EIP. See CARES Act, Section
23 2201(c)(1)(A)-(B) (“shall pay to each possession”). Thus, Intervenors have a practical interest in this case,
24 while intervention will obviate needless litigation around the country and will allow a voice to be given
25
     to the incarcerated individuals in the U.S. Territories & Possessions. Accord Forest Conservation Council
26
     v. U.S. Forest Serv., 66 F.3d 1489, 1496 n.8 (9th Cir. 1995) (abrogated on other grounds) (“By allowing
27
28 parties with a practical interest in the outcome of a particular case to intervene, we often prevent or


                                      11
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 13 of 55


 1 simplify future litigation involving related issues; at the same time, we allow an additional interested
 2 party to express its views before the court.”).
 3
             C.       The Disposition of this Action Could Impede Morton’s and Ayala’s Ability to
 4                    Protect their (and the Class’s and Sub-Class’s) Interests.

 5           “If an absentee would be substantially affected in a practical sense by the determination made

 6 in an action, he should, as a general rule, be entitled to intervene.” Southwest Center for Biological
 7 Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2001). The Ninth Circuit has stated: “[h]aving found
 8
     that appellants have a significant protectable interest, [the Circuit had] little difficulty concluding that
 9
     the disposition of th[e] case may, as a practical matter, affect it.” California ex rel. Lockyer v. United States,
10
11 450 F.3d 436, 442 (9th Cir. 2006). Morton and Ayala are affected in a very real sense insofar as the
12 Federal Government apparently has carved out incarcerated individuals in the U.S. Territories &
13 Possessions from its response to this Court’s injunction and effectively denied Morton and Ayala the
14
     benefits of their EIP.
15
             D.       The Parties Do Not Adequately Represent the Interests of the Incarcerated
16                    Individuals Located in the U.S. Territories & Possessions.
17           As a threshold matter, the fourth element of Rule 24(a) intervention requires only a “minimal”
18
     showing that existing parties’ representation “may be” inadequate.” Trbovich v. United Mine Workers
19
     of Am., 404 U.S. 528, 538 n. 10 (1972). In evaluating adequacy of representation, courts examine
20
21 three factors: “(1) whether the interest of a present party is such that it will undoubtedly make all of a
22 proposed intervenor’s arguments; (2) whether the present party is capable and willing to make such
23 arguments; and (3) whether a proposed intervenor would offer any necessary elements to the
24
     proceeding that other parties would neglect.” Citizens for Balanced Use, 647 F.3d at 898. Here, all
25
     three factors militate towards finding inadequacy of representation.
26
27           First, Morton, Ayala, and the incarcerated individuals in the U.S. Territories & Possessions

28 have arguments that are unique under the CARES Act that have not been made by the class that this


                                      12
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 14 of 55


 1 Court certified (i.e., under Section 2201(c)(1)). Second, Morton and Ayala believe that the as-certified
 2 class may be precluded from raising facts and arguments in that they lack Article III standing and/or
 3
     may have waived such arguments by failing to bring such to the Court’s attention in the first instance.
 4
     Third, Morton and Ayala contend that they bring a necessary element and/or injury to this case as
 5
 6 they are litigants with Article III standing (which is also ripe), for the Court’s consideration. To that
 7 end, Plaintiffs have appeared to neglect to make the arguments that Morton and Ayala are now
 8 advancing regarding the U.S. Territories & Possessions.
 9
     II.    ALTERNATIVELY,     THE   COURT SHOULD PERMIT PERMISSIVE INTERVENTION             UNDER    RULE
10          24(b).

11          Even if this Court does not grant intervention as of right, the Court should permit Morton

12 and Ayala, the Class, and the Sub-Class leave to intervene permissively pursuant Rule 24(b). “A party
13 seeking permissive intervention ... must establish a basis for federal subject matter jurisdiction
14
     independent of the court’s jurisdiction over the underlying action.” EEOC v. Nevada Resort Assoc., 792
15
     F.2d 882, 886 (9th Cir. 1986). As demonstrated in the accompanying complaint in intervention, this
16
17 Court has independent federal question jurisdiction regarding each of Morton’s and Ayala’s APA
18 claims, CARES Act claims, and constitutional claims.
19
            As to timeliness, see Freedom from Religion Found, 644 F.3d at 843, for the same reasons that
20
     this motion was timely under a Rule 24(a) analysis, it is likewise timely under Rule 24(b).
21
            As to common questions of fact and law, see Freedom from Religion Found, 644 F.3d at 843, such
22
23 is clearly present. Morton’s and Ayala’s claim that the Federal Government’s position vis-à-vis the
24 CARES Act, in general, and the EIP, in particular, is (similar to the claim of incarcerated individuals
25
     located in the Several States) unlawful.
26
            In sum, all three factors for permissive intervention have been met.
27
28


                                      13
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 15 of 55


 1          Finally, in addition to the three prerequisites for permissive intervention outlined, supra,

 2 practical and equitable considerations play a large role in a court’s decision to grant or deny permissive
 3
     intervention. See Spangler v. Pasadena City Bd. Of Ed., 552 F.2d 1326, 1329 (9th Cir. 1977). As such,
 4
     whether an intervenor’s presence would prejudice the parties or delay the litigation, and whether the
 5
 6 intervenor would contribute to the development of the facts and the equitable adjudication of the
 7 legal questions, are important considerations. Spangler, 552 F.2d at 1329 (citation omitted).
 8 Ultimately, “the requirements for intervention are broadly interpreted in favor of intervention.”
 9
     United States v. Aerojet Gen. Corp., 606 F.3d 1142, 1148 (9th Cir. 2010) (cleaned up).
10
            As stated above, there is no undue delay and intervention will not prejudice any existing party.
11
12 Importantly, Morton and Ayala submit that they will contribute to the development of the facts and
13 equitable adjudication as to the Federal Government’s position regarding incarcerated individuals in
14 the U.S. Territories & Possessions. This Court should exercise its considerable discretion to permit
15
     intervention, which will, in turn, facilitate the orderly resolution of the unique issues Morton’s and
16
     Ayala’s facts present as applied to the CARES Act and the EIP.
17
18 //
19 //
20 //
21
     //
22
     //
23
24 //
25 //
26 //
27
     //
28
     //

                                      14
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 16 of 55


 1                                            CONCLUSION

 2          WHERFORE, based on the foregoing, Morton and Ayala respectfully move this Court to
 3
     grant the motion in full.
 4
     Respectfully Submitted,
 5
 6 By: /s/ Edward M. Robbins, Jr.
   Edward M. Robbins, Jr.
                                                                         Dated Dec. 11, 2020

 7 California Bar No. 82696
   HOCHMAN SALKIN TOSCHER PEREZ, PC
 8 9150  Wilshire Blvd., Suite 300
   Beverly Hills, California 90212
 9 310.281.3247   (O)
   310.859.5129 (F)
10 edr@taxlitigator.com
11 By: /s/Joseph A. DiRuzzo, III
   Joseph A. DiRuzzo, III
                                                                         Dated Dec. 11, 2020

12 Fla. Bar No. 0619175
   DIRUZZO & COMPANY
13 401  East Las Olas Blvd., Suite 1400
   Ft. Lauderdale, Florida 33301
14 954.615.1676 (O)
   954.827.0340 (F)
15 jd@diruzzolaw.com
16
17                                      CERTIFICATE OF SERVICE
   I hereby certify that I electronically filed the foregoing Notice of with the Clerk of Court using the
18 CM/ECF system, which will send a notification of such filing (NEF) to counsel of record.
19
20 By: /s/ Edward M. Robbins, Jr.
   Edward M. Robbins, Jr.
                                                                         Dated Dec. 11, 2020

21
22
23
24
25
26
27
28


                                      15
      NOTICE OF MOTION, MOTION FOR LEAVE TO INTERVENE & DECLARATION
Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 17 of 55




                     Proposed Complaint in Intervention
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 18 of 55


1 Edward M. Robbins, Jr.
     HOCHMAN SALKIN TOSCHER PEREZ, PC
2 9150 Wilshire Blvd., Suite 300
     Beverly Hills, California 90212
3 310.281.3247 (O)
     310.859.5129 (F)
4 edr@taxlitigator.com
5 Joseph A. DiRuzzo, III (pro hac vice forthcoming)
     DIRUZZO & COMPANY
6 401 East Las Olas Blvd., Suite 1400
     Ft. Lauderdale, Florida 33301
7 954.615.1676 (O)
     954.827.0340 (F)
8 jd@diruzzolaw.com
9 Counsel for Jamal A. Morton and Araclis N. Ayala, individually and on behalf of all others similarly situated
10
                                                        IN THE UNITED STATES DISTRICT COURT
11
                                                            NORTHERN DISTRICT OF CALIFORNIA
12   -------------------------------------------------------------------------------------------------------------x
     COLIN SCHOLL, et al.,                                                                                        : Case No. 4:20-cv-5309-PJH
13                                  Plaintiff,                                                                    :
                                                                                                                  : CLASS ACTION COMPLAINT
14   JAMAL A. MORTON and ARACLIS N. AYALA, :                                                                        IN INTERVENTION
15   on behalf of themselves and all others                                                                       :
     similarly situated,                                                                                          :
16                                  Intervenors,                                                                  :
                     v.                                                                                           :
17                                                                                                                :
18   STEVEN MNUCHIN, et al.,                                                                                      :
                                    Defendants.                                                                   :
19   -------------------------------------------------------------------------------------------------------------x

20                                  CLASS ACTION COMPLAINT IN INTERVENTION
21
22
23
24
25
26
27
28



      CLASS ACTION COMPLAINT IN INTERVENTION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 19 of 55


 1          INTERVENORS, JAMAL A. MORTON and ARACLIS N. AYALA, by and through their

 2 undersigned attorneys, allege as follows:
 3
                              NATURE OF THE CASE & INTRODUCTION
 4
     1.     This case is brought on behalf of persons who have been incarcerated under the custody of
 5
 6 the U.S. Territories & Possessions (i.e., the United States Virgin Islands (“USVI”), Guam, the
 7 Commonwealth of the Northern Mariana Islands (“CNMI”), Puerto Rico, and American Samoa) at
 8 any time from March 27, 2020 to the present (“territorial incarcerated persons” or “territorial
 9
     incarcerated people”) to challenge Defendants’ (A) unauthorized and unlawful withholding of
10
     funding under Section 2201(c)(1) of the Coronavirus Aid, Relief, and Economic Security (“CARES”)
11
12 Act and (B) imposition of blanket restrictions on all of the U.S. Territories & Possessions restricting
13 CARES Act Trust Fund monies from being used to pay Economic Impact Payments (“EIP”), see 26
14 U.S.C. § 6428, to incarcerated people.
15
                                 JURISDICTION, VENUE, & STANDING
16
     2.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 702, 28 U.S.C. §§ 1331,
17
18 2201, and 2202.
19 3.       Venue is proper under 28 U.S.C. § 1391 in this Court as at least one of the Defendants resides

20 in this venue.
21
     4.     MORTON has Article III standing as he is being deprived of the EIP that he is statutorily
22
     eligible for under 26 U.S.C. § 6428.
23
24 5.       AYALA has Article III standing as she is being deprived of the EIP that she is statutorily eligible

25 for under 26 U.S.C. § 6428.
26
27
28


                                       1
      CLASS ACTION COMPLAINT IN INTERVENTION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 20 of 55


 1                                              THE PARTIES

 2 6.       MORTON is an American citizen, a USVI resident under 26 U.S.C. §§ 932(c) and 937, and
 3
     is not claimed as a dependent on anyone else’s tax return. MORTON has been continuously under
 4
     the custody of the USVI since 2009, and is being held in custody at the Golden Grove Correctional
 5
 6 Facility on St. Croix, USVI. MORTON has yet to receive his EIP from the USVI.
 7 7.       AYALA is an American citizen, a Puerto Rican resident under 26 U.S.C. §§ 933 and 937, and

 8 is not claimed as a dependent on anyone else’s tax return. AYALA has been continuously under the
 9
     custody of the federal government since 2016, and is being held in federal custody by the Bureau of
10
     Prisons at MDC Guaynabo on Puerto Rico. AYALA has yet to receive her EIP from Puerto Rico.
11
12 8.       Defendant Steven T. Mnuchin is the Secretary of the Treasury. As such, Defendant Mnuchin

13 exercises full authority to administer and enforce the internal revenue laws and has the power to create
14 an agency to enforce these laws. He is responsible for distributing the EIPs under the CARES Act
15
     and, in his official capacity, has unlawfully withheld EIP benefits from incarcerated individuals.
16
     9.     Defendant Charles Rettig is the United States Commissioner of Internal Revenue Service. In
17
18 that capacity, he administers the application of the internal revenue laws. Defendant Rettig reports to
19 Defendant Mnuchin and, as part of his duties, oversees the issuance of EIP benefits under the CARES
20 Act. In his official capacity, he has unlawfully withheld EIP benefits from incarcerated individuals.
21
     10.    Defendant U.S. Department of the Treasury is an agency of the United States government.
22
     The Department of the Treasury is responsible for, among other things, the disbursement of payments
23
24 to the American public, including under the CARES Act. The U.S. Department of the Treasury has
25 unlawfully withheld EIP benefits from incarcerated individuals.
26 11.      Defendant U.S. Internal Revenue Service (“IRS”) is a bureau of the U.S. Department of the
27
     Treasury organized to carry out the responsibilities of the Secretary of the Treasury under 26 U.S.C.
28
     § 7801. It was created based on the legislative grant of authority to the Secretary of the Treasury to

                                       2
      CLASS ACTION COMPLAINT IN INTERVENTION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 21 of 55


 1 enforce the internal revenue laws. The IRS calculates and sends recovery payments to eligible persons
 2 under the CARES Act.
 3
     12.     Defendant United States of America is sued through its agencies, the U.S. Department of the
 4
     Treasury, and U.S. Internal Revenue Service.
 5
                                                BACKGROUND
 6
 7 THE CARES ACT
 8 13.       Beginning in early 2020, the novel coronavirus pandemic created a severe economic hardship
 9
     on millions of Americans. To address this economic crisis, Congress passed and President Trump
10
     signed into law the CARES Act. See Pub. L. 116-136, 134 Stat. 281 (Mar. 27, 2020).
11
12 14.       Under the CARES Act, eligible individuals may receive an EIP – a payment of up to $1,200

13 (or $2,400 in the case of eligible individuals filing a joint return), plus $500 for each qualifying child.
14 26 U.S.C. § 6428(a). The amount of the credit may be adjusted based on an individual’s adjusted
15
     gross income. Id. § 6428(c).
16
     15.     The CARES Act defines eligibility for an EIP broadly. The statute defines “eligible individual”
17
18 to include “any individual other than—(1) any non-resident alien individual, (2) any individual with
19 respect to whom a deduction under section 151 is allowable to another taxpayer . . ., and (3) an estate
20 or trust.” 26 U.S.C. § 6428(d). Congress did not impose any other status-based limitations on the
21
     definition of “eligible individual” under 26 U.S.C. § 6428(d).
22
     16.     The CARES Act applies to the U.S. Territories & Possessions.
23
24 17.       Pursuant to the CARES Act, Defendants are required to issue EIP benefits “as rapidly as

25 possible.” 26 U.S.C. § 6428(f)(3)(A).
26 18.       Section 2201(c)(1) of the CARES Act addresses the payments to U.S. Territories &
27
     Possessions, and states:
28


                                       3
      CLASS ACTION COMPLAINT IN INTERVENTION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 22 of 55


 1          (A) MIRROR CODE POSSESSION.—The Secretary of the Treasury shall pay
            to each possession of the United States which has a mirror code tax system
 2          amounts equal to the loss (if any) to that possession by reason of the amendments
            made by this section. Such amounts shall be determined by the Secretary of the
 3          Treasury based on information provided by the government of the respective
            possession.
 4
            (B) OTHER POSSESSIONS.—The Secretary of the Treasury shall pay to
 5          each possession of the United States which does not have a mirror code tax
            system amounts estimated by the Secretary of the Treasury as being equal to
 6          the aggregate benefits (if any) that would have been provided to residents of
            such possession by reason of the amendments made by this section if a mirror
 7          code tax system had been in effect in such possession. The preceding sentence shall
            not apply unless the respective possession has a plan, which has been approved by the
 8          Secretary of the Treasury, under which such possession will promptly distribute such
            payments to its residents.
 9
     CARES Act, § 2201(c)(1)(A)-(B).
10
     THE IRS’S POSITION ON THE CARES ACT IN THE TERRITORIES & POSSESSION
11
     19.    Per the IRS website, a copy of which is attached hereto as Exhibit 1:
12
13          Q A3. If I live in Puerto Rico, the U.S. Virgin Islands, American Samoa, Guam, or the
            Commonwealth of the Northern Mariana Islands, will I get a payment if I’m eligible?
14          (Updated October 26, 2020)

15          A3. In many cases, the answer is yes. But special rules in the law apply to these five
            U.S. territories (possessions). In general, the tax authorities in each territory will make
16          Payments to eligible residents. If you are a resident of one of these territories with questions about
            a payment, you should contact your local tax authority.
17
            Resident of a U.S Territory: If you receive a Payment from the IRS and a U.S territory
18          tax agency and you are a resident of a U.S. territory for the 2020 tax year, please consult
            with your U.S. territory tax agency concerning information about an incorrect or
19          duplicate Payment.

20          Not a resident of a U.S. Territory: If you have received a Payment from more than one
            jurisdiction and you are a not a resident of a U.S. territory for the 2020 tax year, you
21          should return any incorrect or duplicate Payment received from the U.S. territory tax
            agency to the IRS following the instructions about repayments. Go to Topic I:
22          Returning the Economic Impact Payment for instructions.

23 https://www.irs.gov/newsroom/economic-impact-payment-information-center-topic-a-eip-eligibility
24 (last accessed Nov. 21, 2020) (emphasis added).
25 THE INSTANT CLASS ACTION LITIGATION
26
     20.    On August 8, 2020, a class action complaint was filed against the Federal Government
27
     contesting the IRS’s position that incarcerated individuals are not eligible for the EIP under the
28
     CARES Act. Docket no. 1.

                                       4
      CLASS ACTION COMPLAINT IN INTERVENTION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 23 of 55


 1 21.       Indeed, IRS Chief Counsel Michael J. Desmond provided a declaration in this case, docket

 2 no. 44-1 stating that: “incarcerated individuals do not qualify for the advance payments.” Id. at ¶5.
 3
     22.     On September 24, 2020, this Court granted the Scholl plaintiffs a preliminary injunction and
 4
     class certification. Scholl v. Mnuchin, 2020 WL 5702129 (N.D. Cal. Sept. 24, 2020) (“Scholl I”). The
 5
 6 Scholl class was provisionally certified as:
 7           All United States citizens and legal permanent residents who:
 8           (a) are or were incarcerated (i.e., confined in a jail, prison, or other penal institution
             or correctional facility pursuant to their conviction of a criminal offense) in the United
 9           States, or have been held to have violated a condition of parole or probation imposed
             under federal or state law, at any time from March 27, 2020 to the present;
10
             (b) filed a tax return in 2018 or 2019, or were exempt from a filing obligation because
11           they earned an income below $12,000 (or $24,400 if filing jointly) in the respective
             tax year;
12
             (c) were not claimed as a dependent on another person’s tax return; and
13
             (d) filed their taxes with a valid Social Security Number, and, if they claimed qualifying
14           children or filed jointly with another person, those individuals also held a valid Social
             Security Number.
15
             Excluded from the class are estates and trusts; defendants; the officers, directors, or
16           employees of any defendant agency; and, any judicial officer presiding over this action
             and his/her immediate family and judicial staff.
17
     Id. at *25.
18
19 23.       On October 14, 2020, this Court entered an order granting in party and denying in part the

20 Scholl plaintiffs’ motion for summary judgement, denied the Federal Government motion to stay,
21 entered a permanent injunction against the Federal Government, and certified the class for all
22
     purposes. Scholl v. Mnuchin, 2020 WL 6065059, at *22 (N.D. Cal. Oct. 14, 2020) (“Scholl II”).
23
     24.     The Defendants in this case take the position that the permanent injunction neither applies
24
25 to the U.S. Territories & Possessions, nor applies to the respective Plans the Defendants have with
26 the U.S. Territories & Possessions.
27 THE USVI CLASS ACTION LITIGATION
28
     25.     On October 27, 2020, counsel for MORTON sent Joel Lee, CPA (the Director of the USVI


                                       5
      CLASS ACTION COMPLAINT IN INTERVENTION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 24 of 55


 1 Bureau of Internal Revenue (“BIR”) (i.e., the USVI’s version of the IRS)) correspondence seeking
 2 clarification as to whether the USVI shares the same view as the IRS regarding the CARES Act in
 3
     general, and the EIP in particular, as applied to incarcerated individuals. A copy of the October 27th
 4
     correspondence is attached as Exhibit 2.
 5
 6 26.       Counsel for MORTON expressed that time was of the essence because the EIP must be issued

 7 “as rapidly as possible,” 26 U.S.C. § 6428(f)(3), and that “[n]o refund or credit shall be made or
 8 allowed under this subsection after December 31, 2020[,]” id. Exhibit 2 at p. 2.
 9                                                                              th
     27.     Counsel for MORTON received no response to his October 27 correspondence, and
10
     concluded that the USVI took the same position as the Federal Government as to the EIP for
11
12 incarcerated individuals, i.e., that incarcerated individuals are not eligible.
13 28.       Consequently, Morton filed suit, Morton v. USVI, et al., case no. 3:20-cv-109 (D.V.I.),

14 attempting to obtain his EIP. Morton moved for a preliminary injunction, id. at docket no. 5, moved
15
     to expedite, id. at docket no. 8, and moved for summary judgment, id. at docket no. 18.
16
     29.     The District Court of the Virgin Islands set a hearing on Morton’s preliminary injunction
17
                         th
18 motion for November 24 . See id. at docket nos. 30 & 32.
19 30.       On November 20th, the USVI filed its opposition (a copy of which is attached hereto as Exhibit
20 3), attaching the affidavit of Director Joel A. Lee, CPA, in support of the opposition (a copy of which
21
     is attached hereto as Exhibit 4. Id. at docket nos. 37 & 37-1.
22
     31.     Importantly, in the Morton case, the USVI avers that it “merely serve[s] as an intermediary
23
24 between eligible Virgin Islands taxpayers on the one hand, and U.S. Treasury on the other. [The
25 USVI] take[s] no position on the eligibility of incarcerated persons. [The USVI] merely distribute[s]
26 the federal funds we have been provided in accordance with the conditions that are provided by the
27
     U.S. Treasury.” Ex. 3 at p. 2.
28
     32.     An evidentiary hearing was held on November 24, 2002, before the District Court of the

                                       6
      CLASS ACTION COMPLAINT IN INTERVENTION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 25 of 55

                                     th
 1 Virgin Islands. At the November 24 hearing, the USVI took the position (and maintains the
 2 position) that it cannot pay EIP to incarcerated individuals because the Plan prevents such and that
 3
     the Defendants have withheld funding from the USVI to issue EIPs to incarcerated individuals.
 4
     33.    At the November 24th hearing, Director Joel A. Lee testified that each U.S. Territory and
 5
 6 Possession has its own respective “Plan” with the federal government.
 7 34.      A copy of the Defendants’ unsigned Plan with the USVI was provided to MORTON’s counsel

 8 in open court, which the USVI acknowledges is the final plan notwithstanding the fact that it was not
 9
     signed by any individual representing either the Federal Government or the USVI Government.
10
     CLASS ALLEGATIONS
11
                                     U.S. Territories & Possessions Class
12
13 35.      AYALA and MORTON bring this action on behalf of themselves and all others similarly

14 situated (the “U.S. Territories & Possessions Class”), pursuant to Federal Rule of Civil Procedure 23.
15
     The U.S. Territories & Possessions Class is defined as follows:
16
            All residents of the U.S. Territories & Possessions who:
17
            (a) are or were incarcerated (i.e., confined in a jail, prison, or other penal institution
18          or correctional facility pursuant to their conviction of a criminal offense) under the
            custody and control of the respective Territories and Possessions, or have been held to
19          have violated a condition of parole or probation imposed under federal, state, or
            territorial law, at any time from March 27, 2020 to the present;
20
            (b) filed a tax return in 2018 or 2019, or were exempt from a filing obligation under
21          applicable territorial/possession law in the respective tax year;
22          (c) were not claimed as a dependent on another person’s tax return; and
23          (d) filed their taxes with a valid Social Security Number, and, if they claimed qualifying
            children or filed jointly with another person, those individuals also held a valid Social
24          Security Number.
25          Excluded from the class are estates and trusts; Defendants; the officers, directors, or
            employees of any of Defendants’ agencies; and, any judicial officer presiding over this
26          action and his/her immediate family and judicial staff.
27 36.      The exact size of the U.S. Territories & Possessions Class is unknown but, upon information
28 and belief, the number of individuals incarcerated in the U.S. Territories & Possessions is well in


                                       7
      CLASS ACTION COMPLAINT IN INTERVENTION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 26 of 55


 1 excess of 1000 and could very well be in excess of a ten thousand. Thus, joinder of that many people
 2 is impractical.
 3
     37.     There are multiple questions of law and fact common to the class including but not limited
 4
     to: (A) whether Defendants have unlawfully withheld, delayed, or restricted delivery of Section
 5
 6 2201(c)(1) funding to the U.S. Territories & Possessions; (B) whether, in turn, the Defendants
 7 unlawfully withheld, delayed, or restricted delivery of benefits to Plaintiffs and the U.S. Territories
 8 & Possessions Class; (C) whether Defendants’ policy treating incarcerated people as ineligible for EIP
 9
     benefits based on their incarcerated status is ultra vires, contrary to law, in excess of statutory authority,
10
     and/or arbitrary and capricious; (D) whether Defendants violated the CARES Act by requiring the
11
12 U.S. Territories & Possessions to withhold EIP checks from Plaintiffs and the U.S. Territories &
13 Possessions Class based solely on their status as territorial incarcerated people; (E) whether Defendants
14 are liable to the Plaintiffs and the U.S. Territories & Possessions Class for the sum of the EIP benefits
15
     to which they are entitled under the CARES Act; (F) whether an unsigned Plan has any legal force
16
     and effect; (G) whether the Assistant Secretary for Tax Policy has the authority to sign any Plan; and
17
18 (H) the remedies to which the Plaintiffs and the U.S. Territories & Possessions Class are entitled.
19 38.       These and other questions of law and fact are common to the U.S. Territories & Possessions

20 Class, and predominate over any questions affecting only individual members of the sub-Class.
21
     39.     AYALA’s and MORTON’s respective claims are typical of the U.S. Territories & Possessions
22
     Class, as all Class Members challenge Defendants’ authority to require the U.S. Territories and
23
24 Possessions to withhold EIP checks from them on the sole basis of their status as incarcerated people.
25 The answer to this question is the same for all members of the U.S. Territories & Possessions Class.
26 There are no defenses of a unique nature that may be asserted against the Plaintiffs individually, as
27
     distinguished from other members of the U.S. Territories & Possessions Class, and the relief sought
28
     is common to the U.S. Territories & Possessions Class.

                                       8
      CLASS ACTION COMPLAINT IN INTERVENTION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 27 of 55


 1 40.      Plaintiffs will fairly and adequately protect the interests of the members of the Class. Plaintiffs’

 2 interests are aligned with, and not antagonistic to, those of the other members of the U.S. Territories
 3
     & Possessions Class, and the Plaintiffs have retained counsel competent and experienced in the
 4
     prosecution of class action litigation to represent them and the U.S. Territories & Possessions Class.
 5
 6 41.      Certification of the class for injunctive relief is appropriate under Fed. R. Civ. P. 23(b)(1)

 7 because the prosecution of separate actions by individual class members would create a risk of
 8 inconsistent or varying adjudications that would establish incompatible standards of conduct for
 9
     Defendants, or would, as a practical matter, be dispositive of the interests of other class members not
10
     parties to the individual adjudications, or would otherwise substantially impair or impede their ability
11
12 to protect their interests. Certification for injunctive and declaratory relief is also appropriate under
13 Rule 23(b)(2) because Defendants have acted on grounds that apply generally to the whole sub-Class.
14 42.      Additionally, certification of a class for monetary relief is appropriate under Fed. R. Civ. P.
15
     23(b)(l) and/or 23(b)(2) and/or 23(c)(4) because the common questions of fact and law predominate
16
     over questions specific to individual class members. The common questions of law will determine
17
18 Defendants’ liability to every member of the U.S. Territories & Possessions Class. Class-wide
19 treatment of these common issues in a single forum is a superior means of determining Defendants’
20 liability to each U.S. Territories & Possessions Class Member than potentially hundreds if not
21
     thousands of other lawsuits. As a result, class-wide adjudication of Defendants’ liability is the most
22
     efficient means of adjudication.
23
                                             Mirror Code Sub-Class
24
25 43.      MORTON brings this action on behalf of himself and all others similarly situated (the “Mirror

26 Code Sub-Class”), pursuant to Federal Rule of Civil Procedure 23. The Mirror Code Sub-Class is
27
     defined as follows:
28
            All residents of the U.S. Territories & Possessions in a mirror code jurisdiction who:

                                       9
      CLASS ACTION COMPLAINT IN INTERVENTION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 28 of 55


 1
            (a) are or were incarcerated (i.e., confined in a jail, prison, or other penal institution
 2          or correctional facility pursuant to their conviction of a criminal offense) under the
            custody and control of the respective Territories and Possessions, or have been held to
 3          have violated a condition of parole or probation imposed under federal, state, or
            territorial law, at any time from March 27, 2020 to the present;
 4
            (b) filed a tax return in 2018 or 2019, or were exempt from a filing obligation because
 5          they earned an income below $12,000 (or $24,400 if filing jointly) in the respective
            tax year;
 6
            (c) were not claimed as a dependent on another person’s tax return; and
 7
            (d) filed their taxes with a valid Social Security Number, and, if they claimed qualifying
 8          children or filed jointly with another person, those individuals also held a valid Social
            Security Number.
 9
            Excluded from the class are estates and trusts; Defendants; the officers, directors, or
10          employees of any of Defendants’ agencies; and, any judicial officer presiding over this
            action and his/her immediate family and judicial staff.
11
     44.    The exact size of the Mirror Code Sub-Class is unknown but, upon information and belief,
12
     the number of individuals incarcerated in the U.S. Territories & Possessions in mirror code
13
14 jurisdictions is well in excess of 250 and could very well be in excess of a five hundred. Thus, joinder
15 of that many people is impractical.
16 45.      There are discrete questions of law and fact common to the Mirror Code Sub-Class including
17
     but not limited to: (A) whether Defendants have lawfully imposed a Plan under Section 2201(c)(1)(B)
18
     on mirror code jurisdictions; and (B) whether the Defendants can lawfully restrict funding under
19
20 Section 2201(c)(1) on the execution of a Plan under purported authority of Section 2201(c)(1)(B) to
21 mirror code jurisdictions governed by Section 2201(c)(1)(A).
22 46.      These and other questions of law and fact are common to the Mirror Code Sub-Class and
23
     predominate over any questions affecting only individual members of the Mirror Code Sub-Class.
24
     47.    MORTON’s claims are typical of the Mirror Code Sub-Class, as all Mirror Code Sub-Class
25
26 Members challenge Defendants’ authority to impose a Plan under Section 2201(c)(1)(B) on mirror
27 code jurisdictions and whether the purported Plan has any legal force and effect. There are no defenses
28 of a unique nature that may be asserted against MORTON individually, as distinguished from other


                                       10
      CLASS ACTION COMPLAINT IN INTERVENTION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 29 of 55


 1 members of the Mirror Code Sub-Class, and the relief sought is common to the Mirror Code Sub-
 2 Class.
 3
     48.    MORTON will fairly and adequately protect the interests of the members of the Mirror Code
 4
     Sub-Class. MORTON’s interests are aligned with, and not antagonistic to, those of the other
 5
 6 members of the Mirror Code Sub-Class, and MORTON has retained counsel competent and
 7 experienced in the prosecution of class action tax litigation to represent himself and the Mirror Code
 8 Sub-Class.
 9
     49.    Certification of the class for injunctive relief is appropriate under Fed. R. Civ. P. 23(b)(1)
10
     because the prosecution of separate actions by individual class members would create a risk of
11
12 inconsistent or varying adjudications that would establish incompatible standards of conduct for
13 Defendants, or would, as a practical matter, be dispositive of the interests of other class members not
14 parties to the individual adjudications, or would otherwise substantially impair or impede their ability
15
     to protect their interests. Certification for injunctive and declaratory relief is also appropriate under
16
     Rule 23(b)(2) because Defendants have acted on grounds that apply generally to the whole sub-Class.
17
18 50.      Additionally, certification of a class for monetary relief is appropriate under Fed. R. Civ. P.

19 23(b)(l) and/or 23(b)(2) and/or 23(c)(4) because the common questions of fact and law predominate
20 over questions specific to individual class members. The common questions of law will determine
21
     Defendants’ liability to every member of the Mirror Code Sub-Class. Class-wide treatment of these
22
     common issues in a single forum is a superior means of determining Defendants’ liability to each
23
24 Mirror Code Sub-Class Member than potentially hundreds of other lawsuits. As a result, class-wide
25 adjudication of Defendants’ liability is the most efficient means of adjudication.
26
27
28


                                       11
      CLASS ACTION COMPLAINT IN INTERVENTION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 30 of 55


 1                                          CLAIMS FOR RELIEF

 2                                               COUNT 1
         Defendants’ Policy of Conditioning Funding of Section 2201(c)(1) of the CARES Act on
 3      Incarcerated Status is Ultra Vires, Contrary to Law, in Excess of Statutory Authority, and is
       Arbitrary & Capricious (Administrative Procedure Act (“APA”) violation, 5 U.S.C. §§ 702 &
 4                                                 706(2))
 5 51.      Paragraphs 1 through 50 are realleged and incorporated herein.
 6
     52.    MORTON, AYALA, and the U.S. Territories & Possessions Class are all eligible for EIP
 7
     benefits pursuant to the CARES Act because they meet the statutory requirements.
 8
 9 53.      Defendants’ policy of conditioning/restricting funding under Section 2201(c)(1) of the

10 CARES Act (and, in turn, requiring the respective U.S. Territories & Possessions to withhold EIP
11 benefits from territorial incarcerated persons based solely on their incarcerated status) exceeds
12
     Defendants’ statutory authority under the Section 2201(c)(1) of the CARES Act, which is ultra vires,
13
     contrary to law, arbitrary and capricious, or otherwise unlawful within the meaning of the APA, 5
14
15 U.S.C. § 706(2).
16 54.      Defendants’ policy of treating territorial incarcerated people differently from incarcerated

17 people in the Several States violates the Uniformity Clause, viz. U.S. Const. Art. I, § 8, cl. 1, and is
18
     ultra vires, contrary to law, arbitrary and capricious, or otherwise unlawful within the meaning of the
19
     APA, 5 U.S.C. § 706(2).
20
21 55.      Defendants’ policy of treating territorial incarcerated people differently from incarcerated

22 people in the Several States violates the Due Process Clause of the Fifth Amendment, see Bolling v.
23 Sharpe, 347 U.S. 497, 499 (1954); U.S. Dep’t of Agric. v. Moreno, 413 U.S. 528, 533 (1973), and is ultra
24
     vires, contrary to law, arbitrary and capricious, or otherwise unlawful within the meaning of the APA,
25
     5 U.S.C. § 706(2).
26
27 56.      Defendants’ policy of conditioning/restricting funding under Section 2201(c)(1) of the

28 CARES Act (and, in turn, requiring the respective U.S. Territories & Possessions to withhold EIP


                                       12
      CLASS ACTION COMPLAINT IN INTERVENTION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 31 of 55


 1 benefits from territorial incarcerated persons based solely on their incarcerated status) must be held
 2 to be unlawful and set aside under 5 U.S.C. § 706(2).
 3
     57.    MORTON, AYALA, and the U.S. Territories & Possessions Class have been aggrieved by
 4
     Defendants’ policy of conditioning/restricting funding under Section 2201(c)(1) of the CARES Act
 5
 6 (and requiring the respective U.S. Territories & Possessions to withhold EIP benefits from territorial
 7 incarcerated persons based solely on their incarcerated status) because they have been denied a
 8 statutory benefit to which they are otherwise entitled.
 9
     58.    Defendants’ refusal to authorize EIP benefits under the terms of the respective “Plans” to
10
     territorial incarcerated persons reflects Defendants’ final, considered position, as evidenced by, among
11
12 other things, the attached affidavit of Joel Lee. Ex. 4. This policy embodied in the respective Plans
13 constitutes final administrative action under 5 U.S.C. § 704.
14 59.      Based on the foregoing allegations, MORTON, AYALA, and the U.S. Territories &
15
     Possessions Class seek monetary relief in an amount equal to each U.S. Territories & Possessions
16
     Class Member’s benefit under the CARES Act and an order compelling Defendants to cause their
17
18 agents to issue EIP benefits to MORTON, AYALA, and U.S. Territories & Possessions Class.
19 60.      In the alternative, based on the foregoing violations, MORTON, AYALA, and the U.S.

20 Territories & Possessions Class request injunctive relief ordering Defendants to (1) remove any
21
     condition from the respective “Plans” that condition funding under Section 2201(c)(1) of the CARES
22
     Act based on incarcerated status, and (2) withdraw any statements/directives/orders, etc. (including
23
24 but not limited to statements/directives/orders made to the respective U.S. Territories & Possession)
25 which direct that incarcerated individuals are not entitled to CARES Act funds.
26                                             COUNT 2
     Declaration that Defendants’ Actions Violate the Due Process Clause and the Uniformity Clause
27                           of the U.S. Constitution (as applied challenge)
28 61.      Paragraphs 1 through 50 are realleged and incorporated herein.


                                       13
      CLASS ACTION COMPLAINT IN INTERVENTION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 32 of 55


 1 62.       MORTON, AYALA, and the U.S. Territories & Possessions Class are eligible for EIP benefits

 2 pursuant to the CARES Act because they meet the statutory requirements.
 3
     63.     Defendants’ policy of conditioning/restricting funding under Section 2201(c)(1) of the
 4
     CARES Act (and, in turn, requiring the respective U.S. Territories & Possessions to withhold EIP
 5
 6 benefits from territorial incarcerated persons based solely on their incarcerated status) exceeds
 7 Defendants’ statutory authority under both Section 2201(c)(1) of the CARES Act, which deprives
 8 MORTON, AYALA, and the U.S. Territories & Possessions Class of due process of law (and
 9
     specifically of equal protection) by creating a de facto legislative classification that the Defendants
10
     lacked the authority to create, i.e., which is ultra vires.
11
12 64.       Defendants’ policy of conditioning/restricting funding under Section 2201(c)(1) of the

13 CARES Act and, in turn, requiring the respective U.S. Territories & Possessions to withhold EIP
14 benefits from territorial incarcerated persons based solely on their incarcerated status exceeds
15
     Defendants’ statutory authority under the Section 2201(c)(1) of the CARES Act, which deprives
16
     MORTON, AYALA, and U.S. Territories & Possessions Class of their rights under the U.S.
17
18 Constitution and is prohibited by the Uniformity Clause by causing taxes (i.e. Section 2201 of the
19 CARES Act) to apply in a non-uniform manner throughout the United States of America.
20 65.       Based on the foregoing allegations, MORTON, AYALA, and the U.S. Territories &
21
     Possessions Class seek a declaration that (1) Defendants’ policy of conditioning/restricting funding
22
     under Section 2201(c)(1) of the CARES Act and, in turn, requiring the respective U.S. Territories &
23
24 Possessions to withhold EIP benefits from territorial incarcerated persons based solely on their
25 incarcerated status exceeds Defendants’ statutory authority under the Section 2201(c)(1) of the
26 CARES Act; (2) Defendants’ policy violates the Uniformity Clause; (3) Defendants’ policy violates the
27
     Due Process Clause.
28


                                       14
      CLASS ACTION COMPLAINT IN INTERVENTION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 33 of 55


 1                                                COUNT 3
                        Declaration that Respective Plans Have No Legal Force & Effect
 2
     66.    Paragraphs 1 through 50 are realleged and incorporated herein.
 3
     67.    Assuming that Section 2201(c)(1)(B) of the CARES Act applies in the first instance to the
 4
 5 respective U.S. Territory & Possessions (a point MORTON, AYALA, and the U.S. Territories &
 6 Possessions Class contest regarding the USVI, Guam, and CNMI, i.e. mirror code jurisdictions, see
 7 Count 4 infra), Section 2201(c)(1)(B) does not allow for the delegation of authority from the Secretary
 8
     of the Treasury.
 9
     68.    Accordingly, absent a statutory grant of authority by Congress to the Secretary of the Treasury
10
11 to delegate the Secretary of the Treasury’s authority, the only person that could enter into the Plan is
12 the Secretary of the Treasury, at all times relevant, Steven Mnuchin.
13 69.      A cursory review of the Plan purportedly entered into with the USVI indicates that it was
14
     purportedly approved by David J. Kautter, the Assistant Secretary of Tax Policy. Mr. Kautter is not
15
     the Secretary of the Treasury; thus, he lacked the authority under Section 2201(c)(1)(B) to enter into
16
17 the Plan, and the Plan is a legal nullity.
18 70.      Because Kautter lacked authority under Section 2201(c)(1)(B) he cannot bind the Federal
19 Government.
20
     71.    Assuming one could read into Section 2201(c)(1)(B) a delegation provision (a point
21
     MORTON, AYALA, and the U.S. Territories & Possessions Class contest), 26 C.F.R. § 301.7701-9
22
23 requires the delegation to be “duly authorized by the Secretary (directly, or indirectly by one or more
24 redelegations of authority)[.]” Here there was no delegation.
25 72.      Of the publicly available Treasury Orders, see https://www.treasury.gov/about/role-of-
26
     treasury/orders-directives/Pages/orders-numeric.aspx, only two are to the Assistant Secretary of Tax
27
28


                                       15
      CLASS ACTION COMPLAINT IN INTERVENTION
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 34 of 55

                                          1
 1 Policy, to wit: Orders 111-01 & 111-02. A copy of Order 111-01 is attached as Exhibit 5; Order 111-
 2 02 is attached as Exhibit 6.
 3
     73.     Neither Order 111-01 nor Order 111-02 address the CARES Act, nor the ability of the
 4
     Assistant Secretary of Tax Policy to enter into a “Plan” with the U.S. Territories & Possessions. Thus,
 5
 6 there was no delegation that authorized the Assistant Secretary of Tax Policy to “sign” any Plan.
 7 74.       Because Kautter lacked delegated authority to “sign” any Plan, he cannot bind the Federal

 8 Government.
 9
     75.     Additionally, because a governmental document must be signed by a person with sufficient
10
     legal authority to execute the document, the failure to sign the document renders it a legal nullity.
11
12 76.       Based on the foregoing allegations, MORTON, AYALA, and the U.S. Territories &

13 Possessions Class seek a declaration that (1) any Plan entered into with a U.S. Territory or Possession
14 that is not signed by Secretary of the Treasury Steven Mnuchin is a legal nullity that has no force and
15
     effect; (2) any Plan entered into with a U.S. Territory or Possession that is signed by David J. Kautter,
16
     the Assistant Secretary of Tax Policy, is a legal nullity that has no force and effect; and (3) any Plan
17
18 entered into with a U.S. Territory or Possession that is not “signed” is a legal nullity that has no force
19 and effect.
20                                               COUNT 4
       Defendants’ Policy of Imposing a Plan under purported authority of Section 2201(c)(1)(B) on
21    Mirror Code Jurisdictions is Ultra Vires, Contrary to Law, in Excess of Statutory Authority, and
                   Arbitrary & Capricious (APA violation, 5 U.S.C. §§ 702 & 706(2))
22
     77.     Paragraphs 1 through 50 are realleged and incorporated herein.
23
24 78.       MORTON and the Mirror Code Sub-Class are all eligible for EIP benefits pursuant to the

25 CARES Act, 26 U.S.C. § 6428 (as mirrored), because they meet the statutory requirements.
26 79.       Defendants’ policy of conditioning/restricting funding under Section 2201(c)(1) of the
27
28           1
              Available at https://www.treasury.gov/about/role-of-treasury/orders-directives/Pages/to111-
     01.aspx; https://www.treasury.gov/about/role-of-treasury/orders-directives/Pages/to111-02.aspx.

                                       16
      CLASS ACTION COMPLAINT IN INTERVENTION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 35 of 55


 1 CARES Act on the execution of a Plan under Section 2201(c)(1)(B) by mirror code jurisdictions (for
 2 which there is no requirement of a Plan under Section 2201(c)(1)(A)) exceeds Defendants’ statutory
 3
     authority under Section 2201(c)(1) of the CARES Act (i.e., there is no statutory authority to enter
 4
     into a Plan), which is ultra vires, contrary to law, arbitrary and capricious, or otherwise unlawful within
 5
 6 the meaning of the APA, 5 U.S.C. § 706(2).
 7 80.       The respective Plans entered into with mirror code jurisdictions must be held to be unlawful

 8 and set aside under 5 U.S.C. § 706(2).
 9
     81.     MORTON and the Mirror Code Sub-Class have been aggrieved by Defendants’ policy of
10
     conditioning funding under Section 2201(c)(1) of the CARES Act with the execution of a Plan under
11
12 Section 2201(c)(1)(B) for mirror code jurisdictions, because absent a Plan there would be nothing to
13 restrict the respective U.S. Territories & Possessions from issuing EIP benefits to territorial
14 incarcerated persons based solely on their incarcerated status.
15
     82.     The conditions imposed by the Defendants in the respective “Plans” constitutes final
16
     administrative action under 5 U.S.C. § 704.
17
18 83.       Based on the foregoing allegations, MORTON and the Mirror Code Sub-Class seek monetary

19 relief in an amount equal to each Mirror Code Sub-Class Member’s benefit under the CARES Act
20 and an order compelling Defendants to cause their agents to issue EIP benefits to MORTON and the
21
     Mirror Code Sub-Class.
22
     84.     In the alternative, based on the foregoing violations, MORTON and the Mirror Code Sub-
23
24 Class request injunctive relief ordering Defendants to (a) vacate/annul any Plan with a U.S. Territory
25 or Possession that uses a mirror code, and (b) provide funding to mirror code jurisdictions under
26 Section 2201(c)(1)(A) without restrictions.
27
28


                                       17
      CLASS ACTION COMPLAINT IN INTERVENTION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 36 of 55


 1                                           PRAYER FOR RELIEF

 2           WHEREFORE, the Plaintiffs pray that this Court:
 3
     A.      Certify the proposed U.S. Territories & Possessions Class, appoint AYALA and MORTON
 4
     as class co-representatives, and appoint their counsel to represent the U.S. Territories & Possessions
 5
 6 Class.
 7 B.        Certify the proposed Mirror Code Sub-Class, appoint MORTON as sub-class representative,

 8 and appoint his counsel to represent the Mirror Code Sub-Class.
 9
     C.      Award damages to AYALA and MORTON and the U.S. Territories & Possessions Class in
10
     the amount of each individual’s entitlement under the CARES Act and enter judgment against
11
12 Defendants in favor of AYALA and MORTON and the U.S. Territories & Possessions Class.
13 D.        Award damages to MORTON and the Mirror Code Sub-Class in the amount of each

14 individual’s entitlement under the CARES Act and enter judgment against Defendants in favor of
15
     MORTON and the Mirror Code Sub-Class.
16
     E.      Order/enjoin Defendants to (1) remove any provision from the respective “Plans” that
17
18 conditions funding under Section 2201(c)(1) of the CARES Act based on incarcerated status, (2)
19 withdraw       any     statements/directives/orders,       etc.   (including    but    not     limited    to

20 statements/directives/orders made to the respective U.S. Territories & Possession) which direct that
21
     incarcerated individuals are not entitled to CARES Act funds, and (3) immediately authorize the U.S.
22
     Territories & Possessions to issue EIP benefits to all territorial incarcerated persons under the custody
23
24 of the respective U.S. Territories & Possessions without regard to their incarcerated status.
25 F.        Declare that the policy that territorial incarcerated people are not eligible to receive the EIP is

26 (1) arbitrary and capricious, an abuse of discretion, or otherwise not in accordance with law; (2)
27
     contrary to constitutional right, power, privilege, or immunity; or (3) ultra vires, in excess of statutory
28
     jurisdiction, authority, or limitations, or short of statutory right.

                                       18
      CLASS ACTION COMPLAINT IN INTERVENTION
          Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 37 of 55


 1 G.         Set aside the policy that territorial incarcerated people are not eligible to receive the EIP as

 2 being (1) arbitrary and capricious, an abuse of discretion, or otherwise not in accordance with law;
 3
     (2) contrary to constitutional right, power, privilege, or immunity; or (3) ultra vires, in excess of
 4
     statutory jurisdiction, authority, or limitations, or short of statutory right.
 5
 6 H.         Declare that Defendants have violated AYALA’s, MORTON’s, and the U.S. Territories &

 7 Possessions Class Members’ respective rights under the Due Process Clause, the Uniformity Clause,
 8 and/or the CARES Act.
 9
     I.       Declare that: (1) any Plan entered into with a U.S. Territory or Possession that is not signed
10
     by Secretary of the Treasury Steven Mnuchin is a legal nullity that has no force and effect; (2) any Plan
11
12 entered into with a U.S. Territory or Possession that is signed by David J. Kautter, the Assistant
13 Secretary of Tax Policy, is a legal nullity that has no force and effect; and (3) any Plan entered into
14 with a U.S. Territory or Possession that is not “signed” is a legal nullity that has no force and effect.
15
     J.       Declare that any Plan issued under the purported authority of Section 2201(c)(1)(B) by a
16
     mirror code jurisdiction is ultra vires and a legal nullity, which has no legal force and effect.
17
18 K.         Declare that funding under Section 2201(c)(1)(A) cannot be conditioned upon the execution

19 of a Plan under Section 2201(c)(1)(B) and order the Defendants to provide funding to mirror code
20 jurisdictions under Section 2201(c)(1)(A) without restrictions.
21
     L.       Award Plaintiffs, the Class, and the Sub-Class reasonable attorneys’ fees and costs of suit, as
22
     well as pre-judgment and post-judgment interest as permitted by law. And,
23
24 M.         Grant such additional and further relief as the Court deems proper and just.

25 //
26 //
27
     //
28
     //

                                       19
      CLASS ACTION COMPLAINT IN INTERVENTION
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 38 of 55


 1 Respectfully Submitted,
 2
     By: ________________________                                        Dated Dec. __, 2020
 3 Edward M. Robbins, Jr.
     California Bar No. 82696
 4 HOCHMAN SALKIN TOSCHER PEREZ, PC
     9150 Wilshire Blvd., Suite 300
 5 Beverly Hills, California 90212
     310.281.3247 (O)
 6 310.859.5129 (F)
     edr@taxlitigator.com
 7
 8 By: ________________________                                          Dated Dec. __, 2020
     Joseph A. DiRuzzo, III
 9   Fla. Bar No. 0619175
     DIRUZZO & COMPANY
10   401 East Las Olas Blvd., Suite 1400
     Ft. Lauderdale, Florida 33301
11   954.615.1676 (O)
     954.827.0340 (F)
12   jd@diruzzolaw.com
13
14                                      CERTIFICATE OF SERVICE
   I hereby certify that I electronically filed the foregoing Notice of with the Clerk of Court using the
15 CM/ECF system, which will send a notification of such filing (NEF) to counsel of record.
   Additionally, a paper copy of the foregoing is provided via USPS to:
16
17 By: ________________________                                          Dated Dec. __, 2020
     Edward M. Robbins, Jr.
18
19
20
21
22
23
24
25
26
27
28


                                       20
      CLASS ACTION COMPLAINT IN INTERVENTION
Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 39 of 55




                     Proposed Motion for Civil Contempt
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 40 of 55


1 Edward M. Robbins, Jr.
     HOCHMAN SALKIN TOSCHER PEREZ, PC
2 9150 Wilshire Blvd., Suite 300
     Beverly Hills, California 90212
3 310.281.3247 (O)
     310.859.5129 (F)
4 edr@taxlitigator.com
5 Joseph A. DiRuzzo, III (pro hac vice forth coming)
     DIRUZZO & COMPANY
6 401 East Las Olas Blvd., Suite 1400
     Ft. Lauderdale, Florida 33301
7 954.615.1676 (O)
     954.827.0340 (F)
8 jd@diruzzolaw.com
9 Counsel for Jamal A. Morton and Araclis N. Ayala, individually and on behalf of all others similarly situated
10
                                                        IN THE UNITED STATES DISTRICT COURT
11
                                                            NORTHERN DISTRICT OF CALIFORNIA
12   -------------------------------------------------------------------------------------------------------------x
     COLIN SCHOLL, et al.,                                                                                        : Case No. 4:20-cv-5309-PJH
13                                  Plaintiff,                                                                    :
                                                                                                                  : NOTICE OF MOTION &
14   JAMAL A. MORTON and ARACLIS N. AYALA, :                                                                        MOTION FOR CIVIL CONTEMPT
15   on behalf of themselves and all others                                                                       :
     similarly situated,                                                                                          :
16                                  Intervenors,                                                                  :
                     v.                                                                                           :
17                                                                                                                : Hr’g Date:    TBD
18   STEVEN MNUCHIN, et al.,                                                                                      : Hr’g Time:    TBD
                                    Defendants.                                                                   : Judge: Hon. Phyllis J. Hamilton
19   -------------------------------------------------------------------------------------------------------------x

20
21
                             NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
22
23
24
25
26
27
28



      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 41 of 55


 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE that Pursuant to Local Rule 7-1(b), JAMAL A. MORTON and
 3
     ARACLIS N. AYALA, individually and on behalf of all others similarly situated, respectfully move,
 4
     without oral argument, to hold the named Defendants and agents thereof (including but not limited
 5
 6 to the United States Virgin Islands (the “USVI”)) in civil contempt for willfully disobeying this Court’s
 7 October 14, 2020 order. Alternatively, Morton and Ayala notice that on ____________, 2020, at
 8 9:00 a.m., before the Hon. Chief District Judge Phyllis J. Hamilton, Oakland Courthouse, Courtroom
 9
     3 – 3rd Floor, 1301 Clay Street, Oakland, CA 94612, or as soon thereafter as the Court may order,
10
     Morton and Ayala will and do hereby move for the same relief.
11
             This motion is based on the supporting memorandum below; the accompanying Affidavit of
12
13 the USVI Bureau of Internal Revenue (“BIR”) Director Joel A. Lee, CPA, the position taken by the
14 USVI in Morton v. USVI, et al., case no. 3:20-cv-109 (D.V.I.), any further papers filed in support of this
15
     motion, the argument of counsel, and all pleadings and records on file in this matter.
16
             Intervenors Jamal A. Morton and Araclis N. Ayala, individually and on behalf of all others
17
18 similarly situated, respectfully submit this Memorandum in support of their Motion for Civil
19 Contempt Against Defendants Steven Mnuchin, Charles Rettig, the U.S. Department of the Treasury,
20 the Internal Revenue Service, and the United States of America (collectively, the “Federal
21
     Government”) and agents thereof (i.e., the U.S. Territories & Possessions including, but not limited
22
     to, the heads of the respective local taxation authorities that are facilitating the Federal Government’s
23
                                                th
24 willful disobedience of this Court October 14 injunction).
25
26
27
28

                                       1
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 42 of 55


 1                                     MEMORANDUM IN SUPPORT

 2                                            INTRODUCTION

 3          Since this Court entered its October 14th permanent injunction against the Federal
 4
     Government it has appeared, from the face of the injunction order and the related moving papers of
 5
     the Plaintiffs and the Defendants, that the Court’s October 14th injunction applied to the United
 6
 7 States of America (i.e., everywhere under the American flag) and not merely the “United States” as
 8 legal term of art, see 26 U.S.C. § 7701(a)(9) (defining that the “[t]erm ‘United States’ when used in a
 9 geographical sense includes only the States and the District of Columbia.”). Thus, October 14th
10
     injunction applies to the Federal Government’s actions including, by necessary extension under Fed.
11
     R. Civ. P. 65(d)(2), actions by the Federal Government’s agents (i.e., the U.S. Territories & Possessions
12
13 that are complying with their respective Plans).
14          If the Intervenors are correct (and they believe that the text of the October 14th order taken

15 together with the procedural history of this case demonstrates that they are), then the Federal
16
     Government’s actions in continuing to instruct the U.S. Territories & Possessions to deny the
17
     Economic Impact Payment (“EIP”) to incarcerated individuals violates this Court’s permanent
18
19 injunction.
20          Further, the Federal Government’s continued instance of imposing the condition, that

21 funding under Section 2201(c)(1) of the CARES Act will be withheld from the U.S. Territories &
22
     Possessions if the U.S. Territories & Possessions issue the EIP to incarcerated individuals, likewise
23
     violates this Court’s permanent injunction.
24
            The Court should exercise its considerable discretion and hold the Federal Government in
25
26 contempt.
27
28

                                       2
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
        Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 43 of 55


 1                                              BACKGROUND

 2 I.        THE INSTANT CASE
 3
             On August 8, 2020, a class action complaint was filed against the Federal Government
 4
     contesting the IRS’s position that incarcerated individuals are not eligible for the EIP under the
 5
 6 CARES Act. Indeed, IRS Chief Counsel Michael J. Desmond provided a declaration in this case,
 7 docket no. 44-1, stating that: “incarcerated individuals do not qualify for the advance payments.” Id.
 8 at ¶5.
 9
             On September 24, 2020, this Court granted the Scholl plaintiffs a preliminary injunction and
10
     class certification. Scholl v. Mnuchin, 2020 WL 5702129 (N.D. Cal. Sept. 24, 2020) (“Scholl I”). On
11
12 October 14, 2020, this Court entered an order granting in part and denying in part the Scholl
13 plaintiffs’ motion for summary judgement, entered a permanent injunction against the Federal
14 Government, and certified the class for all purposes. Scholl v. Mnuchin, 2020 WL 6065059, at *22
15
     (N.D. Cal. Oct. 14, 2020) (“Scholl II”).
16
             The Federal Government appealed this case to the Ninth Circuit, and moved the Ninth
17
18 Circuit for an order staying the District Court’s decision pending appeal. See Ninth Cir. case no. 20-
19 17077. The Ninth Circuit denied the motion to stay, concluding that the Federal Government had
20 not “demonstrated a sufficient likelihood of success on appeal to warrant a stay.” Scholl, et al. v.
21
     Mnuchin, et al., case no. 20-17077 at ECF No. 9.
22
             Consequently, the injunction remains in place and is fully operative against the Federal
23
24 Government and its agents, servants, and persons in active concert with the named defendants. See
25 Fed. R. Civ. P. 65(d) (detailing persons to be bound by injunction order).
26
27
28

                                       3
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 44 of 55


 1 II.       TAXATION IN THE UNITED STATES TERRITORIES & POSSESSIONS

 2           A.        The Internal Revenue Code
 3           The Internal Revenue Code has specific provisions addressing United States taxpayers who
 4
     reside and have income “sourced” in the Territories and Possessions. For example, 26 U.S.C. § 937
 5
     addresses residency and sourcing rules regarding the Territories and Possessions. 26 U.S.C. § 932(c)
 6
 7 requires that USVI residents file their income tax return with, and pay their tax liability to the USVI.
 8 26 U.S.C. § 933 addresses bona fide residents of Puerto Rico, requiring the filing of an income tax
 9 return with the Puerto Rican tax authority for U.S. citizens residing in Puerto Rico who only received
10
     income from sources within Puerto Rico.              See generally, IRS Pub. 1321.         Available at
11
     https://www.irs.gov/pub/irs-pdf/p1321.pdf (last accessed 11/21/20).
12
             B.        Taxation in the U.S. Territories & Possessions
13
                       1.     The USVI
14
             The Naval Service Appropriations Act of 1921, codified at 48 U.S.C. § 1397, provides: “[t]he
15
16 income-tax laws in force in the United States of America and those which may hereafter be enacted
17 shall be held to be likewise in force in the Virgin Islands of the United States, except that the proceeds
18
     of such taxes shall be paid into the treasuries of said islands.” “This statutory scheme is known as the
19
     ‘mirror code,’ under which the Internal Revenue Code is applied to the Virgin Islands merely by
20
21 substituting ‘Virgin Islands’ for ‘United States’ throughout.” Vento v. Dir. of Virgin Islands Bureau of
22 Internal Revenue, 715 F.3d 455, 465 (3d Cir. 2013). Thus, a USVI taxpayer may “not be required to
23 pay taxes to the federal government, so long as she files a territorial tax return that fully reports her
24
     income and then fully pays her territorial taxes to the [USVI].” Cooper v. Comm’r, 718 F.3d 216, 219
25
     (3d Cir. 2013).
26
27                     2.     Guam & the Commonwealth of the Northern Mariana Islands (“CNMI”)

28           Similar to the USVI,


                                       4
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 45 of 55


 1          the Internal Revenue Code applies in both Guam and the Marianas through a “mirror
            image” system under which each jurisdiction administers and collects its own taxes.
 2          Citizens or residents of either jurisdiction are required to file only one income tax
            return. Under these “mirroring” provisions, either Guam or CNMI is to be substituted
 3          wherever “United States” appears in the Internal Revenue Code, unless such
            substitution would be “manifestly incompatible” with the Code or Covenant.
 4
     Holmes v. Dir. of the Dep’t of Revenue & Taxation, Gov’t of Guam, 937 F.2d 481, 483–84 (9th Cir. 1991)
 5
     (cleaned up). See also Sayre & Co. v. Riddell, 395 F.2d 407, 412 (9th Cir. 1968) (“The general conclusion
 6
 7 that we draw ... is that Congress intended that Guam should apply the Internal Revenue Code ... just
 8 as the United States applies the Code to persons and income within its territory.”). Consequently,
 9 “Guam residents do not pay any income tax to the U.S. federal government; instead, they pay a
10
     territorial income tax to the government of Guam.” Gumataotao v. Dir. of Dep’t of Revenue & Taxation,
11
     236 F.3d 1077, 1079 (9th Cir. 2001).
12
13                  3.      Puerto Rico

14          While Puerto Ricans pay most of their income taxes to the local tax authority, see 26 U.S.C. §

15 933, supra, the still pay their federal income taxes to the IRS “on income from sources outside Puerto
16
     Rico for which they are liable under the Internal Revenue Code, the regular payment of federal
17
     income taxes by all federal employees in Puerto Rico, as well as the full Social Security, Medicare, and
18
19 Unemployment Compensation taxes[.]” United States v. Vaello-Madero (1st Cir. 2020) (cleaned up).
20 III.     THE CARES ACT IN THE TERRITORIES & POSSESSIONS

21          A.      Section 2201 of the CARES Act
22          Section 2201(c)(1) addresses the payments to U.S. Possessions, and states:
23
            (A) MIRROR CODE POSSESSION.—The Secretary of the Treasury shall pay to
24          each possession of the United States which has a mirror code tax system
            amounts equal to the loss (if any) to that possession by reason of the amendments
25          made by this section. Such amounts shall be determined by the Secretary of the
            Treasury based on information provided by the government of the respective
26          possession.

27          (B) OTHER POSSESSIONS.—The Secretary of the Treasury shall pay to
            each possession of the United States which does not have a mirror code tax
28          system amounts estimated by the Secretary of the Treasury as being equal to
            the aggregate benefits (if any) that would have been provided to residents of
            such possession by reason of the amendments made by this section if a mirror
                                       5
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 46 of 55


 1           code tax system had been in effect in such possession. The preceding sentence shall
             not apply unless the respective possession has a plan, which has been approved by the
 2           Secretary of the Treasury, under which such possession will promptly distribute such
             payments to its residents.
 3
     CARES Act, § 2201(c)(1)(A)-(B).
 4
             B.       The IRS’s Position on the CARES Act in the Territories & Possessions
 5
             Per the IRS website:
 6
 7                    Q A3. If I live in Puerto Rico, the U.S. Virgin Islands, American Samoa,
             Guam, or the Commonwealth of the Northern Mariana Islands, will I get a payment
 8           if I’m eligible? (Updated October 26, 2020)
                      A3. In many cases, the answer is yes. But special rules in the law apply to these
 9           five U.S. territories (possessions). In general, the tax authorities in each territory will make
             Payments to eligible residents. If you are a resident of one of these territories with questions about
10           a payment, you should contact your local tax authority.
                      Resident of a U.S Territory: If you receive a Payment from the IRS and a U.S
11           territory tax agency and you are a resident of a U.S. territory for the 2020 tax year,
             please consult with your U.S. territory tax agency concerning information about an
12           incorrect or duplicate Payment.
                      Not a resident of a U.S. Territory: If you have received a Payment from more
13           than one jurisdiction and you are a not a resident of a U.S. territory for the 2020 tax
             year, you should return any incorrect or duplicate Payment received from the U.S.
14           territory tax agency to the IRS following the instructions about repayments. Go to
             Topic I: Returning the Economic Impact Payment for instructions.
15
     https://www.irs.gov/newsroom/economic-impact-payment-information-center-topic-a-eip-eligibility
16
     (last accessed Nov. 21, 2020) (emphasis added), (attached hereto as Exhibit 1).
17
18 IV.       THE USVI CLASS ACTION LITIGATION

19           On October 27, 2020, counsel for Morton sent the Director of the USVI BIR correspondence

20 seeking clarification as to whether the BIR shared the same view as the IRS regarding whether the
21
     CARES Act in general, and the EIP in particular, applied to incarcerated individuals. Attached hereto
22
     as Exhibit 2. Counsel for Morton expressed that time was of the essence because the EIP must be
23
24 issued “as rapidly as possible,” 26 U.S.C. § 6428(f)(3), and that “[n]o refund or credit shall be made
25 or allowed under this subsection after December 31, 2020[,]” id. Exhibit 2 at p. 2.
26           Counsel for Morton received no response to his October 27th correspondence and concluded
27
     that the USVI government took the same position as the Federal Government as to the EIP for
28
     incarcerated individuals, i.e., that they are not eligible.

                                       6
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 47 of 55


 1          Consequently, Morton filed suit, Morton v. USVI, et al., case no. 3:20-cv-109 (D.V.I.),

 2 attempting to obtain his EIP. Morton moved for a preliminary injunction, id. at docket no. 5, moved
 3
     to expedite, id. at docket no. 8, and moved for summary judgment, id. at docket no. 18. The District
 4
     Court of the Virgin Islands set a hearing on Morton’s preliminary injunction motion for November
 5
     th
 6 24 . See id. at docket nos. 30 & 32.
 7          On November 20th, the USVI filed its opposition (a copy of which is attached hereto as Exhibit
 8 3), and attached the affidavit of Director Joel A. Lee, CPA, in support of the opposition (a copy of
 9
     which is attached hereto as Exhibit 4. Id. at docket nos. 37 & 37-1.
10
            Importantly, in the Morton case, the USVI avers that it “merely serve[s] as an intermediary
11
12 between eligible Virgin Islands taxpayers on the one hand, and U.S. Treasury on the other. [The
13 USVI] take[s] no position on the eligibility of incarcerated persons. [The USVI] merely distribute[s]
14 the federal funds we have been provided in accordance with the conditions that are provided by the
15
     U.S. Treasury.” Ex. 3 at p. 2.
16
     V.     TREASURY’S “PLAN” WITH THE USVI
17
18          As detailed in the sworn statement by Director Lee, “the United States Treasury Department

19 has advanced federal funds to the USVI BIR to be used to pay the advanced EIPs pursuant to an EIP
20 Implementation Plan (the “Plan”). Treasury considers the Plan confidential and prohibits its
21                         1
     disclosure.” Lee Aff. at ¶6. The USVI “holds these federal CARES Act funds in trust, pursuant to
22
     the Plan authorized by the United States Treasury Department.” Id. at ¶7. “[T]he Plan imposes
23
24 restrictions upon the USVI BIR’s use of the CARES Act Trust Fund monies.” Id. at ¶8. “[O]ne of
25 the Plan restrictions is that CARES Act Trust Fund monies cannot be used to pay EIPs to incarcerated
26
     persons.” Id. at ¶9 (emphasis added). “[T]he Plan also restricts the USVI BIR’s expenditures of CARES
27
28          1
               Morton has moved to unseal the Plan. See Morton v. USVI, et al., case no. 3:20-cv-109
     (D.V.I.) at docket no. 49.

                                       7
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 48 of 55


 1 Act Trust Fund monies insofar as no EIPs can be remitted from the CARES Act Trust Fund unless it
 2 is are [sic] based on a tax return filed by the taxpayer.” Id. at ¶10. “[T]he USVI BIR has not interpreted
 3
     the CARES Act with respect to eligibility. Instead, EIPs are remitted solely in conformance with the
 4
     limitations placed on the funds provided by the United States Treasury Department.” Id. at ¶12 (emphasis
 5
 6 added).
 7                                            APPLICABLE LAW

 8           “[A] district court has the inherent power to enforce its orders.” Nikko Materials USA, Inc. v.
 9
     R.E. Serv. Co., Inc., 2006 WL 1749550 at *2 (N.D. Cal. June 22, 2006); see also Spallone v. United States,
10
     493 U.S. 265, 276 (1990). This power is derived “not only from statute, 18 U.S.C. § 401, but more
11
12 broadly from the implied powers ‘necessarily vested in courts to manage their own affairs as to achieve
13 the orderly and expeditious disposition of cases.’” Nikko Materials USA, 2006 WL 1749550 at *2
14 (quoting Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962)).
15
             To that end, district courts have the inherent power to enforce their orders through civil
16
     contempt. Spallone, 493 U.S. at 276; Cal. Dep’t of Soc. Servs. v. Leavitt, 523 F.3d 1025, 1033 (9th Cir.
17
18 2008). “Civil contempt ... consists of a party’s disobedience to a specific and definite court order by
19 failure to take all reasonable steps within the party’s power to comply.” Inst. of Cetacean Research v. Sea
20
     Shepherd Conservation Soc’y, 774 F.3d 935, 945 (9th Cir. 2014) (citing In re Dual-Deck Video Cassette
21
     Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993)); see also In re Crystal Palace Gambling Hall,
22
23 Inc., 817 F.2d 1361, 1365 (9th Cir. 1987) (“A person fails to act as ordered by the court when he fails
24 to take all the reasonable steps within his power to insure compliance with the court’s order.”) (cleaned
25 up). “The contempt ‘need not be willful,’ and there is no good faith exception to the requirement of
26
     obedience to a court order.” In re Dual-Deck Video, 10 F.3d at 695 (citing In re Crystal Palace, 817 F.2d
27
     at 1365).
28

                                       8
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 49 of 55


 1           “Civil contempt sanctions ... are employed for two purposes: to coerce the defendant into

 2 compliance with the court’s order, and to compensate the complainant for losses sustained.” Whittaker
 3
     Corp. v. Execuair Corp., 953 F.2d 510, 517 (9th Cir. 1992) (citing United States v. United Mine Workers
 4
     of Am., 330 U.S. 258, 303-04 (1947)). “Generally, the minimum sanction necessary to obtain
 5
 6 compliance is to be imposed.” Id. (citations omitted). “Unlike the punitive nature of criminal
 7 sanctions, civil sanctions are wholly remedial.” Id. (citation omitted). “A court has wide latitude in
 8 determining whether there has been contemptuous defiance of its order.” Gifford v. Heckler, 741 F.2d
 9
     263, 265–66 (9th Cir. 1984) (citing Neebars, Inc. v. Long Bar Grinding, Inc., 438 F.2d 47, 48 (9th Cir.
10
     1971)). Trial courts also have power to award reasonable attorneys’ fees and costs against the
11
12 contemnor as a sanction for disobedience of its orders. Perry v. O’Donnell, 759 F.2d 702, 705 (9th Cir.
13 1985).
14           “It is well-settled that a court’s contempt power extends to non-parties who have notice of the
15
     court’s order and the responsibility to comply with it.” United States v. Montgomery Glob. Advisors V
16
17 LLC, 2006 WL 950102, at *2 (N.D. Cal. Mar. 2, 2006) (citing Chicago Truck Drivers v. Brotherhood
18 Labor Leasing, 207 F.3d 500, 506-07 (8th Cir. 2000)); see also Inst. of Cetacean Research, 774 F.3d at 949
19 (“It has long been settled law that a person with notice of an injunction may be held in contempt for
20
     aiding and abetting a party in violating it.”). In the Ninth Circuit, a non-party can be liable for
21
     contempt where the non-party has notice of the order and (1) aids the party in violating the court
22
23 order or (2) is legally identified with him. Montgomery Glob. Advisors V LLC, 2006 WL 950102, at *2
24 (citing Peterson, 140 F.3d at 1323). “The party alleging civil contempt must demonstrate that the
25 alleged contemnor violated the court’s order by ‘clear and convincing evidence,’ not merely a
26
     preponderance of the evidence.” In re Dual-Deck Video, 10 F.3d at 695 (quoting Vertex Distrib., Inc. v.
27
     Falcon Foam Plastics, Inc., 689 F.2d 885, 889 (9th Cir. 1982)).
28

                                       9
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
        Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 50 of 55


 1          The Federal Rules of Civil Procedure specifically “provide for enforcement of judgments

 2 against non-parties in limited circumstances.” Peterson v. Highland Music, Inc., 140 F.3d 1313, 1323
 3
     (9th Cir. 1998). Pursuant to Federal Rule of Civil Procedure 65(d), an injunction is “binding only
 4
     upon the parties to the action, their officers, agents, servants, employees, and attorneys, and upon
 5
 6 those persons in active concert or participation with them who receive actual notice of the order by
 7 personal service or otherwise.” Fed. R. Civ. P. 65(d). This is because “[a] command to a corporation
 8 is in effect a command to those who are officially responsible for the conduct of its affairs.” N.L.R.B.
 9
     v. Sequoia Dist. Council of Carpenters, 568 F.2d 628, 633 (9th Cir. 1977).
10
                                                 DISCUSSION
11
12 I.       THE COURT SHOULD HOLD THE FEDERAL GOVERNMENT IN CIVIL CONTEMPT

13          Contempt is a remedy for defying a judgment. See SEC v. Goldfarb, 2012 WL 2343668 (N.D.
14 Cal. June 20, 2012). “If the party seeking civil contempt makes a prima facie showing that a defendant
15
     did not comply with the judgment, the burden of production shifts to the defendant to show inability
16
     to comply with the judgment.” Id. at *4 (citing United States v. Rylander, 460 U.S. 752, 757 (1983)).
17
18 “To satisfy this burden, a defendant must show ‘categorically and in detail’ why it was unable to
19 comply.” Id. (citing NLRB v. Trans. Ocean Export Packing, Inc., 473 F.2d 612, 616 (9th Cir. 1973)). “A
20 defendant cannot avoid civil contempt if its inability to pay was self-induced.” Id. (quoting United
21
     States v. Asay, 614 F.2d 655, 660 (9th Cir. 1980)).
22
            As counsel for the Federal Government has made clear to counsel for the Intervenors, the
23
                                                               th
24 Federal Government does not consider this Court’s October 14 permanent injunction to apply to
25 the U.S. Territories & Possessions nor to apply to the Federal Government’s actions in respect to the
26
     U.S. Territories & Possessions. In other words, the Federal Government believes that it can continue
27
     to enforce the conditions in the respective Plans that prohibit the U.S. Territories & Possessions from
28
     paying incarcerated individuals the EIP. The Federal Government’s actions are particularly troubling
                                      10
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
       Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 51 of 55


 1 as the Department of the Treasury is holding the sword of Damocles over the respective U.S.
 2 Territories & Possessions’ heads when it threats to withhold much-needed CARES Act funding.
 3
            Applying the contempt rubric set forth above, the Intervenors have demonstrated, see Goldfarb,
 4
     supra, that the Federal Government has not complied (and indeed continues to not comply) with this
 5
                     th
 6 Court’s October 14 injunction. See Ex. 4 (detailing the Plan’s EIP restrictions vis-à-vis incarcerated
 7 individuals). The Federal Government cannot show inability to comply (indeed it has been
 8 complying, but only in respect to those incarcerated individuals in the 50 States), see id. At bottom,
 9
     the Federal Government’s insistence that this Court’s injunction does not apply to the U.S.
10
     Territories & Possessions is purely a situation of its own making, i.e., it was absolutely self-induced,
11
12 see Asay, supra.
13          Consequently, the Federal Government’s intransigence requires that this Court hold the
14 Federal Government in contempt to coerce compliance with the Court’s permanent injunction. See
15
     Whittaker Corp., 953 F.2d at 517. The contempt order should be issued forthwith.
16
     II.    THE COURT SHOULD HOLD THE U.S. TERRITORIES & POSSESSIONS IN CIVIL CONTEMPT
17
            Sanctions for civil contempt are properly imposed against non-parties. See, e.g., Methven &
18
19 Assocs. Prof’l Corp. v. Kelley, 669 F. App’x 923, 924 (9th Cir. 2016) (recognizing “findings of civil
20 contempt against non-parties”); David v. Hooker, Ltd., 560 F.2d 412, 416 (9th Cir. 1977 (same). Also,
21
     Federal Rule of Civil Procedure 71 allows the limited enforcement of judgments against non-parties.
22
     See, e.g., Westlake North Property Owners Ass’n v. Thousand Oaks, 915 F.2d 1301, 1304 (9th Cir. 1990)
23
24 (“Rule 71 was intended to assure that process be made available to enforce court orders in favor of
25 and against persons who are properly affected by them, even if they are not parties to the action.”).
26          Courts have long recognized that contempt sanctions against non-party corporate officers are
27
     appropriate means to address a corporation’s/entity’s willful disobedience of a court order. See
28
     Peterson v. Highland Music, Inc., 140 F.3d 1313, 1323 (9th Cir. 1998) (holding non-party corporate

                                      11
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 52 of 55


 1 president in contempt where he “flagrantly and deliberately aided and abetted [the defendants] in
 2 violating the express terms of the judgment”). As the Supreme Court recognized in 1911, those
 3
     responsible for a corporation’s conduct can be punished for contempt for failing to take appropriate
 4
     action within their power: “A command to the corporation is in effect a command to those who are
 5
 6 officially responsible for the conduct of its affairs. If they, apprised of the writ directed to the
 7 corporation, prevent compliance or fail to take appropriate action within their power for the
 8 performance of the corporate duty, they, no less than the corporation itself, are guilty of disobedience,
 9
     and may be punished for contempt.” Wilson v. United States, 221 U.S. 361, 376 (1911). See also Bd.
10
     of Trustees of the Ohio Carpenters’ Pension Fund v. Eskay Floor Covering, Inc., 2010 WL 2990166, at *3
11
12 (N.D. Ohio July 29, 2010) (“A corporate officer may be held in contempt personally for the
13 corporation’s failure to follow a court order when there is knowledge of the court’s order, and
14 responsibility combined with the officer’s power to take appropriate action, even though the corporate
15
     officer is not personally identified in the order.”). “[T]o be held liable in contempt, it is necessary that
16
     a non-party respondent must either abet the defendant [in violating the court’s order] or must be
17
18 legally identified with him,” and have “actual notice” of the order. NLRB v. Sequoia District Council of
19 Carpenters, 568 F.2d 628, 633 (9th Cir. 1977).
20           In this case, the USVI BIR, including but not limited to its Director, Joel A. Lee, CPA, have
21
     been put on notice (by virtue of being sued by Morton in the District Court of the Virgin Islands,
22
     which extensively references the litigation in this case) that the Federal Government has been
23
24 permanently enjoined. There can be no credible argument to the contrary.
25           Moreover, the USVI admits that it is the agent for the Federal Government. See Ex. 3 at p.
26 16 (the USVI “merely act as payment agent for the United States of America), and it is black letter law
27
     that an agent is subject to a duty to its principal not to act in the principal’s affairs except in accordance
28
     with the principal’s manifestation of consent. Restat. 2d of Agency, § 383.”) (emphasis added). Thus,

                                      12
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 53 of 55


 1 under the plain text of Fed. R. Civ. P. 65(d)(2)(B) the USVI is bound to this Court’s injunction in
 2 the same manner as the Federal Government.
 3
             Additionally, there is an independent basis for the Court to hold the USVI (including but not
 4
     limited to Director Lee) in contempt – Rule 71. Rule 71 succinctly states: “[w]hen an order grants
 5
 6 relief for a nonparty or may be enforced against a nonparty, the procedure for enforcing the order is
 7 the same as for a party.” “Rule 71 permits a district court to use the same processes for enforcing
 8 obedience to the order as if he were a party, such as holding him in contempt for violating it.” Irwin
 9
     v. Mascott, 370 F.3d 924, 931 (9th Cir. 2004) (cleaned up). “Rule 71 was intended to assure that
10
     process be made available against persons who are properly affected by them, even if they are not
11
12 parties to the action.” Westlake North Property Owners Ass’n v. Thousand Oaks, 915 F.2d 1301, 1304 (9th
13 Cir. 1990). See also United States v. Crookshanks, 441 F. Supp. 268, 270 (D. Or. 1977) (“[A] court can
14 enjoin non-parties whose actions threaten to interfere with compliance with prior orders of the
15
     court.”).
16
             This Court should, in the alternative to Rule 65(d), use Rule 71 to enforce the USVI’s
17
                                                                                                   th
18 compliance (including but not limited to Director Lee) as if they were a party to the October 14
19 injunction and hold them in contempt. Given the USVI’s recognition that it was acting in a manner
20 consistent with the terms of the Plan, knowing full well that the provisions in the Plan addressing
21
     incarcerated individuals were addressed by this Court’s injunction, it should stand on equal footing
22
     as the Federal Government and likewise be held in contempt.
23
24           In respect to the other U.S. Territories & Possessions (i.e., Puerto Rico, Guam, CNMI, and

25 American Samoa), the Intervenors believe the IRS and/or Department of the Treasury to have been
26 in contact with the other U.S. Territories & Possessions regarding the applicability of the injunction
27
     entered in this case against the Federal Government.             The Intervenors further believe,
28
     notwithstanding the injunction entered in this case, the IRS and/or Department of the Treasury to

                                      13
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 54 of 55


 1 have instructed the other U.S. Territories & Possessions to continue to withhold EIP to incarcerated
 2 individuals. The Intervenors admit, as they must, that they lack visibility into the communication
 3
     between the IRS and/or Department of the Treasury and the U.S. Territories & Possessions, but if
 4
     the Intervenors are correct (and indeed Occam’s Razor indicates that they are), then under Rule 65(d)
 5
 6 and Rule 71 they, like the USVI, must be held in contempt.
 7 III.      REQUESTED RELIEF

 8 A.        Issuance of the EIP

 9           The relief the Intervenors seek is quite simple, they request that this Court enter an order (1)

10 compelling Defendants to cause its agents to issue EIP benefits to MORTON, AYALA, and the U.S.
11
     Territories & Possession Class, and (2) enter an order requiring the Federal Government to remove
12
     any condition from the respective “Plans” that condition funding under Section 2201(c)(1) of the
13
14 CARES Act based on incarcerated status, and withdraw any statements/directives/orders, etc.
15 (including but not limited to statements/directives/orders made to the respective U.S. Territories &
16 Possessions), which direct that incarcerated individuals are not entitled to CARES Act funds.
17
             This modest requested relief is the minimum sanction needed to obtain compliance, see
18
     Whittaker Corp., 953 F.2d at 517, under the circumstances. The civil contempt order should be issued
19
20 forthwith.
21 B.        Attorneys’ Fees

22           “All Federal Courts are vested with inherent powers enabling them to manage their cases and
23
     courtrooms effectively and to ensure obedience to their orders.... As a function of this power, courts
24
     can ... award attorney’s fees and assess fines.” Aloe Vera of Am., Inc. v. United States, 376 F.3d 960, 964-
25
26 65 (9th Cir. 2004) (cleaned up).
27           Given the obstinate position of the Federal Government and its agents, and given the

28 Herculean efforts that Morton, Ayala, and members of the U.S. Territories & Possessions Class have

                                      14
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
      Case 4:20-cv-05309-PJH Document 163 Filed 12/11/20 Page 55 of 55


 1 needed to exert to obtain their much needed CARES Act EIPs, this Court should award attorneys’
 2 fees and costs in this case.2
 3
                                              CONCLUSION
 4
            WHERFORE, based on the foregoing, Morton and Ayala respectfully move this Court to
 5
 6 grant the motion in full.
 7 Respectfully Submitted,
 8 By: ________________________                                          Dated Dec. __, 2020
     Edward M. Robbins, Jr.
 9   California Bar No. 82696
     HOCHMAN SALKIN TOSCHER PEREZ, PC
10   9150 Wilshire Blvd., Suite 300
     Beverly Hills, California 90212
11   310.281.3247 (O)
     310.859.5129 (F)
12   edr@taxlitigator.com
13 By: ________________________                                          Dated Dec. __, 2020
     Joseph A. DiRuzzo, III
14   Fla. Bar No. 0619175
     DIRUZZO & COMPANY
15   401 East Las Olas Blvd., Suite 1400
     Ft. Lauderdale, Florida 33301
16   954.615.1676 (O)
     954.827.0340 (F)
17   jd@diruzzolaw.com
18                                      CERTIFICATE OF SERVICE
   I hereby certify that I electronically filed the foregoing Notice of with the Clerk of Court using the
19 CM/ECF system, which will send a notification of such filing (NEF) to counsel of record.
20
     By: ________________________                                        Dated Dec. __, 2020
21 Edward M. Robbins, Jr
22
23
24
25
26
27          2
            Should the Court provide the Intervenors with substantive relief, counsel for the Intervenors
   intends to broach the issue of attorneys’ fees with counsel for the Federal Government. Only if the
28 Federal Government denies in whole, or in part, any request for attorneys’ fees will counsel for the
   Intervenors seek relief from this Court. A loadstar calculation will be provided at that time.

                                      15
      NOTICE OF MOTION & MOTION FOR CIVIL CONTEMPT
